Exhibit 10.1

 

EXECUTION VERSION

 

PURCHASE AND SALE AGREEMENT

 

dated as of

 

March 10, 2017

 

by and among

 

Azure Midstream Partners, LP,

 

Azure TGG, LLC,

 

Talco Midstream Assets, Ltd.,

 

Azure ETG, LLC,

 

Marlin Midstream, LLC

 

and Turkey Creek Pipeline, LLC,

 

as Sellers,

 

and

 

BTA Gathering LLC,

 

as Buyer,

 

and

 

Enterprise Products Operating LLC,

 

as Guarantor

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Article I DEFINITIONS AND RULES OF CONSTRUCTION

 

2

1.1

Definitions

 

2

1.2

Rules of Construction

 

2

 

 

 

 

Article II PURCHASE AND SALE OF ASSETS; ASSUMPTION OF LIABILITIES

 

3

2.1

Sale and Purchase of Assets

 

3

2.2

Excluded Assets

 

5

2.3

Assumption of Liabilities

 

6

2.4

Excluded Liabilities

 

7

2.5

Assignment of Contracts, Permits and Other Assets

 

8

2.6

Preferential Purchase Rights

 

10

 

 

 

 

Article III CONSIDERATION

 

11

3.1

Consideration

 

11

3.2

Deposit

 

11

3.3

Purchase Price Adjustments

 

11

3.4

Adjustment Methodology

 

12

3.5

Preliminary Settlement Statement

 

12

3.6

Tax Allocation

 

12

3.7

Revenues and Expenses

 

13

 

 

 

 

Article IV REPRESENTATIONS AND WARRANTIES OF SELLERS

 

14

4.1

Organization of Sellers

 

14

4.2

Authorization; Enforceability

 

15

4.3

No Conflict

 

15

4.4

Consents; Preferential Purchase Rights

 

15

4.5

Contracts

 

16

4.6

Litigation

 

18

4.7

Brokers’ Fees

 

18

4.8

Taxes

 

18

4.9

Compliance with Laws

 

18

4.10

Environmental Matters

 

19

4.11

Title

 

19

4.12

Capital Commitments

 

20

4.13

Imbalances

 

20

4.14

Insurance

 

20

4.15

Matters Related to Assets

 

20

4.16

Throughput Data

 

20

4.17

Employee Matters

 

21

4.18

Affiliate Interests

 

21

4.19

Intellectual Property

 

21

4.20

Security Arrangements

 

22

4.21

Disclaimer

 

22

 

i

--------------------------------------------------------------------------------


 

Article V REPRESENTATIONS AND WARRANTIES OF BUYER

 

22

5.1

Organization of Buyer

 

22

5.2

Authorization; Enforceability

 

23

5.3

No Conflict

 

23

5.4

Consents and Approvals

 

23

5.5

Litigation

 

23

5.6

Brokers’ Fees

 

24

5.7

Financing

 

24

5.8

Independent Evaluation

 

24

 

 

 

 

Article VI COVENANTS

 

24

6.1

Conduct of Business, Operation of Assets

 

24

6.2

Access and Information

 

26

6.3

Regulatory Filings

 

27

6.4

Governmental Consents

 

28

6.5

Casualty or Condemnation Loss

 

28

6.6

Seller Marks

 

29

6.7

Record Retention

 

29

6.8

Bonds, Letters of Credit and Guarantees

 

29

6.9

Assigned Permits

 

29

6.10

Access to Title Records

 

30

6.11

Post-Closing Confidentiality

 

30

6.12

Notification of Certain Matters

 

30

6.13

Employee Matters

 

31

6.14

No Dismissal

 

31

6.15

RESERVED

 

32

6.16

Transition Services; Non-Solicitation

 

32

6.17

BP Gas Gathering Agreement

 

32

6.18

Bankruptcy Deposits

 

32

 

 

 

 

Article VII CONDITIONS TO CLOSING

 

32

7.1

Buyer’s Conditions to Closing

 

32

7.2

Sellers’ Conditions to Closing

 

34

 

 

 

 

Article VIII CLOSING

 

35

8.1

Closing

 

35

8.2

Seller Deliverables

 

35

8.3

Buyer Deliverables

 

36

 

 

 

 

Article IX BANKRUPTCY MATTERS

 

36

9.1

RESERVED

 

36

9.2

Court Approval

 

36

9.3

Certain Bankruptcy Undertakings

 

36

9.4

Certain Sale Order Matters

 

37

 

 

 

 

Article X TERMINATION

 

37

10.1

Termination

 

37

 

ii

--------------------------------------------------------------------------------


 

10.2

Effect of Termination

 

39

10.3

Return of Documentation and Confidentiality

 

39

 

 

 

 

Article XI TAX MATTERS

 

40

11.1

Liability for Transfer Taxes

 

40

11.2

Allocation of Property Taxes

 

40

11.3

Cooperation on Tax Matters

 

41

11.4

Tax Audits

 

41

11.5

Tax Refunds

 

41

 

 

 

 

Article XII MISCELLANEOUS

 

41

12.1

Notices

 

41

12.2

Further Assurances

 

43

12.3

Succession and Assignment

 

43

12.4

Rights of Third Parties

 

44

12.5

Expenses

 

44

12.6

Counterparts

 

44

12.7

Entire Agreement

 

44

12.8

No Partnership

 

44

12.9

Amendments

 

44

12.10

Publicity

 

44

12.11

Non-Waiver

 

45

12.12

Severability

 

45

12.13

Governing Law; Jurisdiction

 

45

12.14

Survival

 

46

12.15

Specific Performance

 

46

12.16

Guaranty

 

46

 

iii

--------------------------------------------------------------------------------


 

LIST OF APPENDIXES, EXHIBITS AND SCHEDULES

 

Appendixes

 

 

 

 

 

Appendix I

 

Definitions

 

 

 

Exhibits

 

 

 

 

 

Exhibit A-1

 

Pipeline System

Exhibit A-2

 

Plants

Exhibit A-3

 

SWD Wells

Exhibit A-4

 

Real Property Interests

Exhibit A-5

 

Vehicles

Exhibit B

 

Excluded Assets

Exhibit C

 

Form of Assignment

Exhibit D

 

Form of Certificate of Non-Foreign Status

Exhibit E

 

RESERVED

Exhibit F

 

Bid Procedures Order

Exhibit G

 

RESERVED

Exhibit H

 

RESERVED

Exhibit I-1

 

Form of Special Warranty Deed

Exhibit I-2

 

Form of Act of Cash Sale

Exhibit J

 

Dedicated Area

 

 

 

Schedules

 

 

 

 

 

Schedule 2.3(d)

 

Other Assumed Liabilities

Schedule 2.5(a)(i)

 

Executory Contracts

Schedule 2.5(a)(ii)

 

Assigned Contracts

Schedule 2.5(c)

 

Assigned Permits

Schedule 2.6

 

Preferential Right Asset

Schedule 4.1

 

Qualification to Do Business

Schedule 4.3

 

No Conflicts

Schedule 4.4(a)

 

Consents

Schedule 4.4(b)

 

Preferential Purchase Rights

Schedule 4.5(a)

 

Material Contracts

Schedule 4.5(b)

 

Breaches of Material Contracts

Schedule 4.6

 

Litigation

Schedule 4.8

 

Taxes

Schedule 4.9

 

Compliance with Laws

Schedule 4.10

 

Environmental Matters

Schedule 4.11

 

Title to Assets

Schedule 4.12

 

Capital Commitments

Schedule 4.13

 

Imbalances

Schedule 4.14

 

Insurance Policies

Schedule 4.15

 

Matters Related to Assets

Schedule 4.16

 

Throughput Data

 

iv

--------------------------------------------------------------------------------


 

Schedule 4.17(b)

 

Employee Matters

Schedule 4.18

 

Affiliate Interests

Schedule 4.19(a)

 

Material Intellectual Property

Schedule 4.19(b)

 

Intellectual Property Licenses

Schedule 4.19(c)

 

Licensed Intellectual Property of Sellers

Schedule 4.20

 

Security Arrangements

Schedule 7.1(c)

 

Required Consents

Schedule 8.2(g)

 

Owned Real Property

 

v

--------------------------------------------------------------------------------


 

PURCHASE AND SALE AGREEMENT

 

This Purchase and Sale Agreement (as the same may be amended or modified in
accordance herewith, this “Agreement”), dated as of March 10, 2017 (the
“Execution Date”), is entered into by and among Azure Midstream Partners, LP, a
Delaware limited partnership (“Azure”), Azure TGG, LLC, a Delaware limited
liability company (“Azure TGG”), Talco Midstream Assets, Ltd., a Texas limited
partnership (“Talco Midstream”), Azure ETG, LLC, a Delaware limited liability
company (“Azure ETG”), Marlin Midstream, LLC, a Texas limited liability company
(“Marlin Midstream”), and Turkey Creek Pipeline, LLC, a Texas limited liability
company (“Turkey Creek,” and together with Azure, Azure TGG, Talco Midstream,
Azure ETG and Marlin Midstream, each a “Seller” and collectively, the
“Sellers”), BTA Gathering LLC, a Delaware limited liability company (“Buyer”),
and, solely for the purpose of being bound by Section 12.16, Enterprise Products
Operating LLC, a Texas limited liability company (“Guarantor”). Sellers and
Buyer are sometimes referred to collectively herein as the “Parties” and each
individually a “Party.”

 

RECITALS

 

WHEREAS, Sellers are the owners of the Assets (as defined below) located in
Panola, Harrison, Angelina, Shelby, San Augustine, Sabine, Nacogdoches and Rusk
Counties, Texas and De Soto and Caddo Parishes, Louisiana;

 

WHEREAS, Sellers desire to sell to Buyer, and Buyer desires to purchase from
Sellers, as applicable, the Assets, subject to the terms and conditions
described in this Agreement;

 

WHEREAS, on January 30, 2017, Sellers filed voluntary petitions for bankruptcy
protection (each, a “Bankruptcy Case” and, collectively, the “Bankruptcy Cases”)
to be administered under title 11 of the United States Bankruptcy Code (as
amended, the “Bankruptcy Code”) in the United States Bankruptcy Court for the
Southern District of Texas, Houston Division (the “Bankruptcy Court”);

 

WHEREAS, subject to the terms of this Agreement and the Bid Procedures Order,
Sellers intend that Buyer’s acquisition of the Assets would be accomplished
through the sale, transfer and assignment of the Assets by Sellers to Buyer
pursuant to Sections 105, 363, 365, 503 and 507 of the Bankruptcy Code, in each
instance, free and clear of any and all Liens other than Permitted Liens to the
extent provided in the Sale Order;

 

WHEREAS, Sellers intend, pursuant to the terms of the final form of Bid
Procedures Order approved by the Bankruptcy Court, to conduct a Sale Process to
sell all of the Assets and Assumed Liabilities, all as more specifically
provided for herein, and the sale of the Assets shall be subject to Buyer’s
offer being the highest or otherwise best offer as determined in accordance with
the Bid Procedures Order at the conclusion of the Sale Process; and

 

WHEREAS, Buyer is a wholly owned subsidiary of Guarantor, and Guarantor wishes
to irrevocably and unconditionally guarantee to Seller the due and punctual
payment and performance of all obligations of Buyer under this Agreement on the
terms and subject to the conditions set forth herein.

 

1

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Parties agree as follows:

 

ARTICLE I
DEFINITIONS AND RULES OF CONSTRUCTION

 

1.1                               Definitions.  Capitalized terms used in this
Agreement but not otherwise defined shall have the meanings given to such terms
in Appendix I.

 

1.2                               Rules of Construction.

 

(a)                                 All Article, Section, Appendix, Schedule and
Exhibit references used in this Agreement are to Articles and Sections of, and
Appendixes, Schedules and Exhibits to, this Agreement unless otherwise
specified.  The Appendix, Schedules and Exhibits attached to this Agreement
constitute a part of this Agreement.  The words “hereof,” “hereto,” “hereby,”
“herein,” “hereunder” and words of similar import, when used in this Agreement,
shall refer to this Agreement as a whole and not to any particular Section or
Article in which such words appear.  The captions in this Agreement are for
convenience only and shall not be considered a part of or affect the
construction or interpretation of any provision of this Agreement.

 

(b)                                 If a term is defined as one part of speech
(such as a noun), it shall have a corresponding meaning when used as another
part of speech (such as a verb).  Unless the context of this Agreement clearly
requires otherwise, terms and titles (including terms defined herein) in the
singular have the corresponding meanings in the plural (and vice versa) and
words importing the masculine gender shall include the feminine and neutral
genders and vice versa.  The terms “include,” “includes” or “including” shall
mean “including without limitation.”  All references to currency or to “$”
herein shall be to, and all payments required hereunder shall be paid in,
Dollars.  All accounting terms used herein and not expressly defined herein
shall have the meanings given to them under GAAP.

 

(c)                                  Except as expressly provided otherwise in
this Agreement, references to any Law or agreement means such Law or agreement
as it may be amended from time to time.

 

(d)                                 The Parties acknowledge that each Party has
reviewed this Agreement and that any rule of construction to the effect that any
ambiguities are to be resolved against the drafting Party, or any similar rule
operating against the drafter of an agreement, shall not be applicable to the
construction or interpretation of this Agreement.

 

(e)                                  The Exhibits and the disclosure schedules
(the “Schedules”) attached hereto are hereby incorporated by reference and made
a part hereof and are an integral part of this Agreement. All Exhibits and
Schedules annexed hereto or referred to herein are hereby incorporated in and
made a part of this Agreement as if set forth in full herein. Any capitalized
terms used in any Schedule or Exhibit but not otherwise defined therein shall be
defined as set forth in this Agreement.

 

(f)                                   The terms “day” or “days” mean and refer
to calendar day(s).  The terms “year” and “years” mean and refer to calendar
year(s).  If any action is to be taken or given on a

 

2

--------------------------------------------------------------------------------


 

particular calendar day, and such calendar day is not a Business Day, then such
action shall be deferred until the next Business Day.

 

(g)                                  The term “made available to Buyer,”
“delivered to Buyer” or similar phrases shall mean (i) made and remaining
available to Buyer and its Representatives in Sellers’ electronic data room at
http://lightserve.com at least five (5) Business Days prior to the Execution
Date, (ii) actually delivered to Buyer and its Representatives prior to such
five (5) Business Day period or (iii) delivered to Buyer and its Representatives
within such five (5) Business Day period (but in any event prior to the
Execution Date), provided that, in the case of clause (iii), receipt of such
delivery is acknowledged by Buyer in writing.

 

ARTICLE II
PURCHASE AND SALE OF ASSETS; ASSUMPTION OF LIABILITIES

 

2.1                               Sale and Purchase of Assets.  Upon the terms
and subject to the conditions set forth herein and subject to Section 2.2, at
the Closing (in accordance with this Agreement and, to the extent necessary,
subject to Bankruptcy Court approval), Sellers shall sell, assign, transfer and
deliver or cause to be sold, assigned, transferred and delivered to Buyer or its
Affiliate Designees, as applicable, and Buyer (or its Affiliate Designees) will
purchase, acquire and accept from Sellers, as applicable, free and clear of all
Liens (except for Permitted Liens, if any), all of the business, assets,
properties, contractual rights, goodwill, rights and claims used in, generated
by or related to the Business, or otherwise owned, leased or licensed by
Sellers, wherever situated and of whatever kind and nature, real or personal,
tangible or intangible, whether or not reflected on the books and records of
Sellers, as applicable, including all confidential information and goodwill of
Sellers, but excluding any of the Excluded Assets (collectively, the “Assets”).
Except for any Excluded Assets described in Section 2.2 below, the Assets
include, without limitation, Sellers’ right, title and interest in and to the
following as of the Closing Date:

 

(a)                                 all pipelines, pipeline systems, flowlines,
and gathering and processing systems described on Exhibit A-1 and all other
pipelines, pipeline systems, flowlines, and gathering and processing systems
(whether operating, being built or idle) of Sellers located in Panola, Harrison,
Angelina, Shelby, San Augustine, Sabine, Nacogdoches and Rusk Counties, Texas
and De Soto and Caddo Parishes, Louisiana, together with all equipment,
machinery, fixtures, power lines, and other personal, movable and mixed property
of Sellers that is located at or in the immediate vicinity of such pipelines,
pipeline systems, flowlines, and gathering and processing systems or primarily
used (or held for use) in connection with the use, ownership or operation of
such pipelines, pipeline systems, flowlines, and gathering and processing
systems (or any portion thereof), including all above- and below-ground
facilities or structures, valves, pipes, scrubbers, machinery, gauges, meters,
fittings, fixtures, units, tanks, traps, pig launchers, slug catchers,
connections, cathodic protection equipment, radios towers and SCADA
(collectively, the “Pipeline System”). For the avoidance of doubt, the Pipeline
System includes all of Sellers’ right, title and interest in the pipelines,
pipeline systems, flowlines and gathering and processing systems located in the
geographic area depicted on Exhibit A-1;

 

(b)                                 all processing and treating plants and other
plants of Sellers located in Panola, Harrison, Angelina, Shelby, San Augustine,
Sabine, Nacogdoches and Rusk Counties, Texas and De Soto and Caddo Parishes,
Louisiana or used or held for use in connection with the

 

3

--------------------------------------------------------------------------------


 

ownership or operation of the Pipeline System or SWD Wells, including those
described on Exhibit A-2, together with all equipment, machinery, fixtures,
power lines, and other personal, movable and mixed property of Sellers that is
located at or in the immediate vicinity of such processing and treating plants
and other plants or primarily used (or held for use) in connection with the use,
ownership or operation of such processing and treating plants and other plants
(or any portion thereof), including all above- and below-ground facilities or
structures, valves, pipes, scrubbers, machinery, gauges, meters, fittings,
fixtures, units, tanks, traps, pig launchers, slug catchers, connections,
cathodic protection equipment, radios towers and SCADA (collectively, the
“Plants”);

 

(c)                                  all the Salt Water disposal wells of
Sellers located in Harrison County, Texas or used or held for use in connection
with the ownership or operation of the Pipeline System or the Plants, including
those listed on Exhibit A-3, together with all equipment, machinery, fixtures,
power lines, and other personal, movable and mixed property of Sellers that is
located at or in the immediate vicinity of such Salt Water disposal wells or
primarily used (or held for use) in connection with the use, ownership or
operation of such Salt Water disposal wells (or any portion thereof), including
all above- and below-ground facilities or structures, valves, pipes, scrubbers,
machinery, gauges, meters, fittings, fixtures, units, tanks, traps, pig
launchers, slug catchers, connections, cathodic protection equipment, radios
towers and SCADA (collectively, the “SWD Wells”);

 

(d)                                 all fee interests, rights-of-way, easements,
real property interests, real rights, licenses, servitudes, permits, privileges
and leases (surface and subsurface) owned or held by Sellers or hereinafter
acquired by Sellers prior to Closing, in each case, in connection with the
Pipeline System, Plants or SWD Wells and constituting real property or a real
property interest, including those described on Exhibit A-4, together with the
rights, tenements, appurtenant rights and privileges relating thereto
(collectively, the “Real Property Interests”);

 

(e)                                  all rights of Sellers under the Assigned
Contracts, including all claims or causes of action with respect to the Assigned
Contracts relating to periods on or after the Closing Date, other than any
Avoidance Actions;

 

(f)                                   the Assigned Permits;

 

(g)                                  all inventory held by Sellers in connection
with the Pipeline System, Plants or SWD Wells;

 

(h)                                 to the extent not described in Section
2.1(a), (b), or (c), all items of tangible personal property or equipment
primarily owned or held for use by Sellers in connection with Sellers’ ownership
or operation of the Pipeline System, Plants, SWD Wells and other Assets,
including all vehicles listed on Exhibit A-5 (the “Vehicles”);

 

(i)                                     all rights, claims, accounts and causes
of action (including warranty and similar claims) associated with the Assets
relating to periods on or after the Closing Date, other than any Avoidance
Actions;

 

4

--------------------------------------------------------------------------------


 

(j)                                    all warranty or indemnity claims that may
be made against any Person, other than Sellers or any Affiliate of Sellers,
under any Assigned Contract, in each case, relating to the Assets, or any
products or services provided in connection therewith;

 

(k)                                 all advance payments, prepayments, prepaid
expenses, deposits (other than the Bankruptcy Deposits) or the like (other than
Taxes), in each case related to the Assets and made by or on behalf of Sellers
before the Closing;

 

(l)                                     all Intellectual Property (other than
Seller Marks) used by Sellers in the Business and all copies and tangible
embodiments of any or all of the foregoing (in whatever form or medium),
including the Intellectual Property described on Schedule 4.19(a) under the
heading “IP Available to Buyer”; and

 

(m)                             originals (or photocopies where originals are
not available) of all Records; and

 

(n)                                 all goodwill and other intangible assets
associated with the Business, including all customer relationships and goodwill
of the Business, and all information and documents related thereto.

 

2.2                               Excluded Assets.  Sellers specifically exclude
the following assets from this transaction (collectively, the “Excluded
Assets”), and such Excluded Assets will not be sold, transferred, assigned,
conveyed or delivered by Sellers to Buyer (or its Affiliate Designees)
hereunder:

 

(a)                                 all cash and cash equivalents and accounts
and trade receivables of Sellers;

 

(b)                                 all assets held under or pursuant to any
Employee Benefit Plans;

 

(c)                                  the rights of Sellers under this Agreement,
any Transaction Document and the Confidentiality Agreement;

 

(d)                                 other than the contracts set forth on
Schedule 2.5(a), all contracts between any of Sellers, on one hand, and any of
their respective Affiliates that are not Sellers, on the other hand;

 

(e)                                  all confidentiality agreements between any
of Sellers, on the one hand, and any Third Party, on the other hand;

 

(f)                                   all rights to proceeds under insurance
policies of Sellers, other than pursuant to Section 6.5;

 

(g)                                  all bank accounts, safety deposit boxes,
lock boxes and securities accounts of Sellers;

 

5

--------------------------------------------------------------------------------


 

(h)                                 all of Sellers’ corporate minute books and
corporate financial records (other than Tax records primarily related to the
Assets) that relate to Sellers’ business generally (including the ownership,
operation and use of the Assets);

 

(i)                                     any claim, right or interest of Sellers
in or to any refund, rebate, abatement or other recovery for Property Taxes,
together with any interest due thereon or penalty rebate arising therefrom,
allocated to Sellers pursuant to Section 11.2(a);

 

(j)                                    (i) originals of all invoices supporting
Sellers’ Tax basis in the Assets, and (ii) all other records or materials of
Sellers not involving or relating to the Assets or the business related to the
Assets;

 

(k)                                 all Seller Marks;

 

(l)                                     all Excluded Contracts, including all
rights thereunder;

 

(m)                             all Excluded Permits, including all rights
thereunder;

 

(n)                                 all Avoidance Actions;

 

(o)                                 (i) any attorney-client privilege and
attorney work-product protection of Sellers or associated with the Business as a
result of legal counsel representing Sellers or the Business, including in
connection with the transactions contemplated by the Agreement; (ii) all
documents subject to the attorney-client privilege and work-product protection
described in subsection (i); and (iii) all documents maintained by Sellers
relating to the drafting, negotiation, execution, delivery and performance of
this Agreement;

 

(p)                                 all securities (including equity securities)
owned or held by any Seller;

 

(q)                                 all outside of the ordinary course of
business deposits made or required to be made by Sellers to suppliers or
customers after the Petition Date as a result of the filing of the Bankruptcy
Cases (collectively, the “Bankruptcy Deposits”); and

 

(r)                                    those other properties and assets
described on Exhibit B.

 

2.3                               Assumption of Liabilities.  Effective upon
Closing, Buyer or its Affiliate Designees, as applicable, hereby assumes and
agrees to be responsible for the payment, performance or discharge of the
following Liabilities of Sellers (collectively, the “Assumed Liabilities”):

 

(a)                                 the obligations of Sellers which are
required to be performed, or which accrue, after the Closing Date under the
Assigned Contracts and Assigned Permits (but not any Liabilities of Sellers in
respect of (i) a breach of or default (or event that with notice or lapse of
time would constitute a breach or default) under such Contracts or Permits
arising in or related to the period prior to the Closing, or (ii) any violation
of Law by Sellers), to the extent such Assigned Contracts and Assigned Permits,
and all rights of Sellers thereunder, are assigned to Buyer on the Closing Date
pursuant to Section 2.5;

 

6

--------------------------------------------------------------------------------


 

(b)                                 all Liabilities resulting from, relating to
or arising out of the ownership or operation of the Assets on or after the
Closing Date;

 

(c)                                  any Liabilities with respect to Property
Taxes allocated to Buyer pursuant to Section 11.2(a); and

 

(d)                                 all Liabilities set forth on Schedule
2.3(d).

 

2.4                               Excluded Liabilities.  Anything in this
Agreement to the contrary notwithstanding, neither Buyer nor any of its
Affiliates shall assume, succeed to, be liable for, be subject to, be obligated
for or become responsible for, nor shall the Assets be subject to, any
Liability, including any Liability based on successor liability theories, of, or
action against, any of Sellers or any of their respective Affiliates (including
any Insiders) that is not an Assumed Liability (collectively, the “Excluded
Liabilities”).  For the avoidance of doubt and without limiting the generality
or effect of the foregoing, neither Buyer nor any of its Affiliates shall
assume, pursuant to this Agreement or otherwise, any of the following:

 

(a)                                 all Indebtedness of Sellers;

 

(b)                                 any Liability to the extent arising out of
or related to the breach, performance or non-performance by Sellers prior to the
Closing (in each case, regardless of when any claims arising therefrom or
relating thereto mature or are asserted) of any Assigned Contract or Assigned
Permit;

 

(c)                                  any Liability in respect of the pending or
threatened Proceedings set forth (or that should have been set forth) in
Schedule 4.6 (Litigation) and the facts and circumstances relating to such
matters;

 

(d)                                 any Liability with respect to any Property
Tax allocated to Sellers pursuant to Section 11.2(a), any Transfer Taxes, any
income and franchise Tax of Sellers and any Taxes relating to the Excluded
Assets;

 

(e)                                  all Liabilities arising out of, relating to
or with respect to the employment or performance of services for, or termination
of employment or services for, or potential employment or engagement for the
performance of services for, Sellers, or any of its Affiliates, or any
predecessor thereof, of any employee, including an Employee, for periods on or
prior to Closing;

 

(f)                                   all Liabilities under, relating to or with
respect to any Employee Benefit Plan and any Controlled Group Liability with
respect to Sellers and their ERISA Affiliates;

 

(g)                                  any Liability in respect of any cost that
is the responsibility of Sellers under this Agreement;

 

(h)                                 all Liabilities, including Cure Amounts,
arising out of, under or in connection with Contracts that are not Assigned
Contracts and Permits that are not Assigned Permits and, with respect to
Assigned Contracts and Assigned Permits, Liabilities in respect of (i) a breach
by or default by Sellers (or event that with notice or lapse of time would
constitute a

 

7

--------------------------------------------------------------------------------


 

breach or default) accruing under such Contracts with respect to any period
prior to Closing, or (ii) any violation of Law by Sellers;

 

(i)                                     all Liabilities for the Cure Amounts;
and

 

(j)                                    any Liability to the extent relating to
any Excluded Asset or other asset that is not an Asset and the ownership,
operation and conduct of any business in connection therewith or therefrom.

 

2.5                               Assignment of Contracts, Permits and Other
Assets.

 

(a)                                 Executory Contracts.

 

(i)                                     Schedule 2.5(a)(i) sets forth a list
(the “Executory Contract List”) of all Executory Contracts to which any of
Sellers is a party or by which any of Sellers or any of their assets or
properties are bound, including all Material Contracts. Within the time period
prescribed by the Bid Procedures Order, Sellers shall prepare a contract and
cure schedule that identifies for each Contract on the Executory Contract List,
the estimated Cure Amounts (and if no Cure Amount is estimated to be applicable
with respect to any particular Executory Contract, the amount of such Cure
Amount has been designated for such Executory Contract as “$0.00”) that must be
paid in order for Sellers to assume, and to assign to Buyer or its Affiliate
Designees, as applicable, each Contract listed thereon pursuant to this
Agreement (the “Contract and Cure Schedule”). From the Execution Date through
(and including) the Closing, promptly following any material changes to the
information set forth on such schedule (including any new Executory Contracts to
which any of Sellers becomes a party and any change in the Cure Amount of any
such Executory Contract), Sellers shall provide Buyer with a schedule that
updates and corrects the Contract and Cure Schedule.  Sellers shall be
responsible for the verification of all Cure Amounts for each Executory Contract
and shall use commercially reasonable efforts to establish the proper Cure
Amounts, if any, for each Executory Contract prior to the Closing Date.  Subject
to the terms and provisions of the Bid Procedures Order, Sellers shall serve a
cure notice that includes the Contract and Cure Schedule on the counterparties
to each Contract listed on the Executory Contract List. Any counterparty to a
Contract included on the Executory Contract List shall have the time period
prescribed by the Bid Procedures Order, or any other applicable Bankruptcy Court
Order, to file with the Bankruptcy Court and serve on Buyer and Sellers an
objection to the Cure Amounts listed on the Contract and Cure Schedule and to
the adequate assurance of future performance by Buyer.

 

(ii)                                  Schedule 2.5(a)(ii) sets forth a list of
all Contracts listed on the Executory Contract List or any other Contract to
which any of Sellers is a party or by which any of Sellers or any of their
assets or properties are bound, that are to be assumed by Sellers and assigned
to Buyer or its Affiliate Designees, as applicable, pursuant to this Agreement
(an “Assigned Contract”). All Contracts to which any of Sellers is a party or by
which any of Sellers or any of their assets or properties are bound that are not
designated as Assigned Contracts or listed on the Executory Contract List shall
be deemed to be “Excluded Contracts”.  Buyer may designate the Preferential
Right

 

8

--------------------------------------------------------------------------------


 

Contract as an Assigned Contract up to five (5) Business Days prior to Closing
if Buyer reaches agreement with BP to amend such agreement in a manner
satisfactory to Buyer in its sole discretion; provided that Buyer shall make all
payments for Cure Amounts for, and otherwise assume all liabilities with respect
to, the Preferential Right Contract if it becomes an Assigned Contract.  Except
as otherwise provided in this Section 2.5(a)(ii), Sellers shall be obligated to
pay all Cure Amounts (including, for avoidance of doubt, amounts in excess of
the estimated amounts) with respect to each Assigned Contract.  Buyer shall not
be required to make any payment for Cure Amounts for, or otherwise have any
liabilities with respect to, any Contract that is not an Assigned Contract. 
With respect to each Assigned Contract, Buyer or its Affiliate Designees, as
applicable, shall assume all obligations regarding the demonstration of adequate
assurance of future performance required with respect to the Assigned Contracts
under Section 365 of the Bankruptcy Code.  For the avoidance of doubt, any
additions or exclusions of Assigned Contracts after the Execution Date will not
result in any adjustment to the Purchase Price.

 

(b)                                 Previously Omitted Contracts.

 

(i)                                     If, prior to Closing, and while the
Bankruptcy Cases are pending, it is discovered that a Contract should have been
listed on the Executory Contract List but was not listed on the Executory
Contract List (any such Contract, a “Previously Omitted Contract”), Sellers
shall, as promptly as reasonably practicable, following the discovery thereof
(but in no event later than five (5) Business Days following the discovery
thereof and in any event prior to dismissal of the Bankruptcy Cases), (A) notify
Buyer of such Previously Omitted Contract and all Cure Amounts (if any) for such
Previously Omitted Contract, and (B) if required by Buyer, file a motion with
the Bankruptcy Court on appropriate notice to the counterparties to such
Previously Omitted Contract seeking entry of an order (the “Omitted Contract
Order”) fixing the Cure Amounts and approving the assumption by Buyer or its
Affiliate Designees, as applicable, and assignment to Buyer or its Affiliate
Designees, as applicable, of such Previously Omitted Contract in accordance with
this Section 2.5(b); provided, that no Previously Omitted Contract shall be
assumed and assigned unless such Previously Omitted Contract shall be designated
by Buyer as an “Assigned Contract” in accordance with this Section 2.5(b)(i));
provided, further, that Sellers shall be obligated to pay all Cure Amounts in
accordance with Section 2.5(a) related to any Previously Omitted Contract that
is subsequently designated by Buyer as an Assigned Contract pursuant to this
Section 2.5(b)(i).

 

(ii)                                  Within five (5) Business Days of its
receipt of the notice provided in Section 2.5(b)(i)(A), Buyer shall deliver
written notice to Sellers, designating such Previously Omitted Contract as an
Assigned Contract or an Excluded Contract, as Buyer may determine in its sole
discretion. For purposes of the application of this Section 2.5, each Previously
Omitted Contract so designated as an Assigned Contract shall be an Assigned
Contract, and each Previously Omitted Contract so designated as an Excluded
Contract shall be an Excluded Contract. Each Previously Omitted Contract shall
then be treated in accordance with the provisions of this Section 2.5 with
respect to Assigned Contracts and Excluded Contracts.

 

9

--------------------------------------------------------------------------------


 

(c)                                  Assigned Permits. To the extent legally
transferable, each of Sellers will assume and assign and transfer to Buyer or
its Affiliate Designees, as applicable, and Buyer (or its Affiliate Designees)
shall accept and assume from such Seller, effective as of the Closing Date, all
of such Seller’s right, title and interest in and to Permits held by such Seller
and primarily applicable to the Business’s or Seller’s ownership or operation of
the Pipeline System, Plants, SWD Wells and the other Assets and all rights of
such Seller thereunder (the “Assigned Permits”), including those listed on
Schedule 2.5(c). All Permits to which any of Sellers is a party or by which any
of Sellers or any of their assets or properties are bound that are not Assigned
Permits shall be deemed to be “Excluded Permits”.

 

(d)                                 Non-Transferable Contracts and Permits.
Notwithstanding anything in this Agreement to the contrary, and notwithstanding
the provisions of Sections 363 and 365 of the Bankruptcy Code, this Agreement
shall not constitute an agreement to assign or transfer any Contract or Permit
or any claim or right or any benefit or obligation thereunder or resulting
therefrom if (i) an assignment or transfer thereof, without the consent of a
third party thereto, would constitute a breach or violation thereof or is
otherwise prohibited or would in any way adversely affect any of the rights of
Buyer or any of its Affiliate Designees (unless the restrictions on assignment
or transfer thereunder would be rendered ineffective pursuant to Sections 9-406
through 9-409, inclusive, of the Uniform Commercial Code, as amended, or the
Bankruptcy Code), and (ii) the need for such consent is not obviated or such
prohibition overridden by the effect of the entry of the Sale Order unless and
until such consent shall have been obtained. Sellers shall, and shall use their
commercially reasonable efforts to cause their Affiliates (and to the extent
applicable, any Insider) to, use their commercially reasonable efforts to
cooperate with Buyer at its request in endeavoring to obtain such consents
promptly.

 

2.6                               Preferential Purchase Rights.  Sellers shall,
within three (3) Business Days after the Execution Date, provide written notice
to BP, with respect to the preferential purchase right under the Preferential
Right Contract. If the preferential purchase right with respect to the
Preferential Right Asset is exercised by BP prior to the Closing, (i) such
Preferential Right Asset and the related Preferential Right Contract shall be
excluded from the Assets and Executory Contracts conveyed to Buyer or its
Affiliate Designee, as applicable, at the Closing, (ii) such Preferential Right
Asset and the related Preferential Right Contract shall be deemed to be Excluded
Assets and Excluded Contracts, as applicable, for all purposes of this
Agreement, (iii) the Purchase Price shall be reduced by an amount equal to the
Preferential Right Amount, and (iv) Sellers shall be entitled to retain all
consideration received for such Preferential Right Asset from BP (or any
Affiliate thereof).  Notwithstanding anything to the contrary in this Agreement,
Sellers may elect, at such time that all of the conditions set forth in Section
7.1 (other than the condition set forth in Section 7.1(i)) have been satisfied
or waived, to defer the sale of the Preferential Right Asset and to consummate
the other transactions contemplated herein in accordance with the terms hereof,
except that the Purchase Price paid at Closing will be reduced by the
Preferential Right Amount.  Notwithstanding the Outside Termination Date, if
within one hundred twenty (120) days from the entry of the Sale Order, the
condition set forth in Section 7.1(i) is satisfied or waived, the Buyer will
purchase the Preferential Right Asset for the Preferential Right Amount within
three (3) Business Days of such condition having been satisfied or waived.  If
the condition set forth in Section 7.1(i) is not satisfied or waived within one
hundred twenty (120) days of the entry of the Sale Order, neither the Buyer nor
any of its

 

10

--------------------------------------------------------------------------------


 

Affiliates shall have any further obligation to purchase the Preferential Right
Asset or to pay Sellers the Preferential Right Amount.

 

ARTICLE III
CONSIDERATION

 

3.1                               Consideration.  The consideration for the sale
and purchase of the Assets contemplated by Section 2.1, shall be an amount equal
to $189,000,000 (the “Purchase Price”), as adjusted pursuant to Section 2.6 and
Section 3.3 (as so adjusted, the “Adjusted Purchase Price”).  At the Closing,
the Adjusted Purchase Price shall be paid by Buyer in cash in the manner set
forth in the Sale Order by wire transfer of immediately available funds to an
account or accounts designed by Sellers prior to Closing.

 

3.2                               Deposit.  Buyer has deposited, via direct bank
deposit or wire transfer of immediately available Dollars, a cash deposit (the
“Deposit”) in an amount equal to $16,000,000 with the Escrow Agent to be held
and disbursed pursuant to the Escrow Agreement and this Agreement.  If the
Closing occurs, the Deposit shall be applied toward the Purchase Price at the
Closing, and the Parties shall cause the Escrow Agent to deliver the Deposit to
Sellers at the Closing.  If this Agreement is terminated prior to the Closing,
then the Deposit shall be disbursed in accordance with Section 10.2.

 

3.3                               Purchase Price Adjustments.  The Purchase
Price shall be adjusted as follows:

 

(a)                                 The Purchase Price shall be adjusted upward
by the following amounts (without duplication):

 

(i)                                     all Property Expenses paid by or on
behalf of Sellers attributable to the Assets, in each case, to the extent
attributable to periods of time on and after the Closing Date;

 

(ii)                                  the amount of any Property Taxes allocated
to Buyer or any of its Affiliate Designees pursuant to Section 11.2(a) but paid
by Sellers as of the Closing Date;

 

(iii)                               an amount equal to the value of imbalances
(gathering, processing, transportation or otherwise) that are associated with
the Assets owing to Sellers as of the Closing Date, with the value to be based
on the Gas Daily published price for the Carthage Hub as of the Business Day
immediately prior to the Closing Date; and

 

(iv)                              any other amount expressly provided for
elsewhere in this Agreement or otherwise agreed upon in writing by Seller and
Buyer as an upward adjustment to the Purchase Price.

 

(b)                                 The Purchase Price shall be adjusted
downward by the following amounts (without duplication):

 

(i)                                     all Property Expenses attributable to
the Assets, in each case, to the extent attributable to periods of time prior to
the Closing Date and are unpaid as of the Closing Date and paid or payable by
Buyer;

 

11

--------------------------------------------------------------------------------


 

(ii)                                  the amount of any Property Taxes allocated
to Sellers pursuant to Section 11.2(a) that are unpaid as of the Closing Date
and paid or payable by Buyer;

 

(iii)                               an amount equal to the value of imbalances
(gathering, processing, transportation or otherwise) that are associated with
the Assets owed by Sellers as of the Closing Date, with the value to be based on
the Gas Daily published price for the Carthage Hub as of the Business Day
immediately prior to the Closing Date; and

 

(iv)                              any other amount expressly provided for
elsewhere in this Agreement (including Section 2.6) or otherwise agreed upon in
writing by Sellers and Buyer as a downward adjustment to the Purchase Price.

 

3.4                               Adjustment Methodology.  When available,
actual figures will be used for the adjustments to the Purchase Price at
Closing.  To the extent actual figures are not available, estimates will be
used, subject to final adjustments in accordance with Section 3.3 and Section
3.6.

 

3.5                               Preliminary Settlement Statement.  No later
than five (5) Business Days prior to the Closing Date, Sellers shall submit to
Buyer a preliminary settlement statement setting forth Sellers’ good faith
computation of the adjustments to the Purchase Price pursuant to Section 3.3
(the “Preliminary Settlement Statement”).  Sellers shall provide Buyer
reasonably sufficient data and information supporting the amounts reflected on
the Preliminary Settlement Statement (and reasonable access to Sellers’
Representatives) to permit Buyer to perform or cause to be performed an audit of
the Preliminary Settlement Statement.  Buyer shall have two (2) Business Days
following its receipt thereof to review the Preliminary Settlement Statement. 
On the Business Day following expiration of such review period, Buyer may submit
a written report containing any changes Buyer proposes to be made to the
Preliminary Settlement Statement.  The Parties shall attempt in good faith to
agree on a final Preliminary Settlement Statement and Adjusted Purchase Price no
later than one (1) Business Day prior to Closing.  If the Parties are unable to
agree on an adjustment set forth in the Preliminary Settlement Statement one (1)
Business Day prior to Closing, then the amount of such adjustment used to adjust
the Purchase Price at Closing shall be the amount set forth in the Preliminary
Settlement Statement delivered by Sellers pursuant to this Section 3.5, with
such adjustments as the Parties have agreed.

 

3.6                               Tax Allocation.  The Purchase Price (as
determined for U.S. federal income Tax purposes), shall be allocated among the
Assets in accordance with Section 1060 of the Code and the Treasury Regulations
promulgated thereunder (and any similar provision of state, local or foreign
Law, as appropriate).  Within sixty (60) days after the Closing, Buyer shall
deliver a draft allocation for Sellers’ approval, which approval shall not be
unreasonably withheld.  Buyer and Sellers shall work in good faith to resolve
any disputes relating to the allocation. If Buyer and Sellers are unable to
resolve any such dispute within twenty (20) days of Buyer’s delivery of the
draft allocation to Sellers, such dispute shall be resolved promptly by the
Accounting Referee, the costs of which shall be borne equally by Buyer, on one
hand, and Sellers, on the other hand.  If the Adjusted Purchase Price is further
adjusted pursuant to the provisions of this Agreement, the allocation shall be
adjusted in a manner consistent with the procedures set forth in this Section
3.6.  Buyer and Sellers agree that they will file all Tax Returns (including IRS
Form

 

12

--------------------------------------------------------------------------------


 

8594) consistent with the allocation agreed to by Buyer and Sellers, or
determined by the Accounting Referee (the “Allocation”). Neither Buyer nor
Sellers shall take any Tax position inconsistent with the Allocation and neither
Buyer nor Sellers shall agree to any proposed adjustment to the Allocation by
any taxing authority without first giving the other party prior written notice. 
If, contrary to the intent of the Parties hereto as expressed in this Section
3.6, any taxing authority makes or proposes an allocation inconsistent with the
Allocation, Sellers and Buyer shall cooperate with each other in good faith to
contest such taxing authority’s allocation (or proposed allocation); provided,
however, that, after consultation with the Party (or Parties) adversely affected
by such allocation (or proposed allocation), the other Party (or Parties) hereto
may file such protective claims or Tax Returns as may be reasonably required to
protect its (or their) interests.  Notwithstanding the foregoing, nothing
contained herein shall prevent Buyer or Sellers from settling any proposed
deficiency or adjustment by any taxing authority based upon or arising out of
the Allocation, and neither Buyer nor Sellers shall be required to litigate
before any court any proposed deficiency or adjustment by any taxing authority
challenging the Allocation.

 

3.7                               Revenues and Expenses.

 

(a)                                 Except to the extent otherwise reflected in
an adjustment to the Purchase Price pursuant to Section 3.3:

 

(i)                                     Sellers shall remain entitled to all of
the rights of ownership (including the right to all revenues and proceeds) of
the Assets prior to the Closing Date and shall remain responsible for all
Property Expenses and Property Taxes attributable to the period of time prior to
the Closing Date;

 

(ii)                                  subject to the occurrence of the Closing,
Buyer and its Affiliate Designees, as applicable, shall be entitled to all of
the rights of ownership (including the right to all revenues and proceeds from
Third Parties) of the Assets attributable to the period of time from and after
the Closing Date, and, shall be responsible (by payment, through the adjustments
to the Purchase Price hereunder or otherwise) for all Property Expenses and
Property Taxes attributable to the period of time from and after the Closing
Date; and

 

(iii)                               all Property Expenses and Property Taxes
attributable to the Assets, in each case, that are: (A) incurred or apportioned
with respect to operations conducted prior to the Closing Date shall be the
responsibility of Sellers and (B) incurred or apportioned with respect to
operations conducted on and after the Closing Date, shall be the responsibility
of Buyer.

 

(b)                                 Without duplication of any adjustments made
to the Purchase Price pursuant to Section 3.3, if (i) any Party receives monies
belonging to another Party, then such amount shall, within ten (10) Business
Days after the end of the month in which such amount was received, be paid over
to the proper Party, (ii) a Party receives an invoice of a Property Expense that
is owed by another Party, such Party receiving the invoice shall promptly
forward such invoice to the Party responsible for the same, and (iii) an invoice
or other evidence of a Property Expense is received by a Party, which is
partially an obligation of both Sellers, on one

 

13

--------------------------------------------------------------------------------


 

hand, and Buyer, on the other hand, then the Parties shall consult with each
other, and each Party shall be responsible for its portion of such obligation to
the obligee.

 

ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF SELLERS

 

Sellers jointly and severally hereby represent and warrant to Buyer as of the
date hereof and as of the Closing Date as follows:

 

4.1                               Organization of Sellers.

 

(a)                                 Azure is a limited partnership duly formed
and validly existing under the Laws of the State of Delaware.  Azure has all
requisite power and authority to own and operate its property and to carry on
its business as presently conducted by it.  Except as would not be reasonably
expected to result in a Seller Material Adverse Effect, Azure is duly licensed,
qualified or otherwise authorized to conduct business and is in good standing
under the Laws of the States set forth on Schedule 4.1 for Azure.

 

(b)                                 Azure TGG is a limited liability company
duly formed and validly existing under the Laws of the State of Delaware.  Azure
TGG has all requisite power and authority to own and operate its property and to
carry on its business as presently conducted by it.  Except as would not be
reasonably expected to result in a Seller Material Adverse Effect, Azure TGG is
duly licensed, qualified or otherwise authorized to conduct business and is in
good standing under the Laws of the States set forth on Schedule 4.1 for Azure
TGG.

 

(c)                                  Talco Midstream is a limited partnership
duly formed and validly existing under the Laws of the State of Texas.  Talco
Midstream has all requisite power and authority to own and operate its property
and to carry on its business as presently conducted by it.  Except as would not
be reasonably expected to result in a Seller Material Adverse Effect, Talco
Midstream is duly licensed, qualified or otherwise authorized to conduct
business and is in good standing under the Laws of the States set forth on
Schedule 4.1 for Talco Midstream.

 

(d)                                 Azure ETG is a limited liability company
duly formed and validly existing under the Laws of the State of Delaware.  Azure
ETG has all requisite power and authority to own and operate its property and to
carry on its business as presently conducted by it.  Except as would not be
reasonably expected to result in a Seller Material Adverse Effect, Azure ETG is
duly licensed, qualified or otherwise authorized to conduct business and is in
good standing under the Laws of the States set forth on Schedule 4.1 for Azure
ETG.

 

(e)                                  Marlin Midstream is a limited liability
company duly formed and validly existing under the Laws of the State of Texas. 
Marlin Midstream has all requisite power and authority to own and operate its
property and to carry on its business as presently conducted by it.  Except as
would not be reasonably expected to result in a Seller Material Adverse Effect,
Marlin Midstream is duly licensed, qualified or otherwise authorized to conduct
business and is in good standing under the Laws of the States set forth on
Schedule 4.1 for Marlin Midstream.

 

(f)                                   Turkey Creek is a limited liability
company duly formed and validly existing under the Laws of the State of Texas. 
Turkey Creek has all requisite power and

 

14

--------------------------------------------------------------------------------


 

authority to own and operate its property and to carry on its business as
presently conducted by it.  Except as would not be reasonably expected to result
in a Seller Material Adverse Effect, Turkey Creek is duly licensed, qualified or
otherwise authorized to conduct business and is in good standing under the Laws
of the States set forth on Schedule 4.1 for Turkey Creek.

 

4.2                               Authorization; Enforceability.  Upon approval
by the Bankruptcy Court to enter into this Agreement pursuant to the Sale Order,
each of Sellers will have all requisite power and authority to execute and
deliver this Agreement and each Transaction Document to which such Seller is a
party, to perform all obligations to be performed by such Seller hereunder and
thereunder and to consummate the transactions contemplated hereby and thereby.
The execution, delivery and performance of this Agreement and each Transaction
Document to which each of Sellers is a party and the consummation of the
transactions contemplated hereby and thereby have been duly and validly
authorized and approved by all action required on the part of such Seller, and,
subject to the entry of the Sale Order, no other action on the part of such
Seller is necessary to authorize this Agreement or any of the Transaction
Documents to which such Seller is a party.  This Agreement has been, and each of
the Transaction Documents will be at or prior to the Closing, duly authorized,
executed and delivered by each of Sellers and, subject to entry of the Sale
Order, constitutes, and each of the Transaction Documents when so executed and
delivered will constitute, a valid and legally binding agreement of such Seller,
enforceable in accordance with their terms, except as enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or other similar
Laws relating to or affecting creditors’ rights generally or general principles
of equity (regardless of whether enforcement is sought in a proceeding in equity
or at law).

 

4.3                               No Conflict.  Assuming compliance with the HSR
Act, if applicable, and entry of the Sale Order, except as set forth on Schedule
4.3, each Seller’s execution and delivery of this Agreement and the Transaction
Documents to which such Seller is a party and the consummation of the
transactions contemplated hereby and thereby by such Seller shall not:

 

(a)                                 conflict with or require the Consent of any
Person under any of the terms, conditions or provisions of the Organizational
Documents of such Seller;

 

(b)                                 violate in any material respect any
provision of any Law or Permit applicable to such Seller;

 

(c)                                  in any material respect, conflict with,
result in a breach of, constitute a default under or constitute an event that
with notice or lapse of time, or both, would constitute a default under,
accelerate or permit the acceleration of the performance required by any
Material Contract or any material bond, debenture, note, mortgage or indenture
to which such Seller is a party or by which such Seller may be bound; or

 

(d)                                 result in the creation or imposition of any
Lien (other than a Permitted Lien) on any of the Assets.

 

4.4                               Consents; Preferential Purchase Rights. 
Assuming compliance with the HSR Act (if applicable) and entry of the Sale
Order, except as set forth on Schedule 4.4(a), no material Consent is required
to be obtained by either Seller in connection with the transfer of the Assets to

 

15

--------------------------------------------------------------------------------


 

Buyer or its Affiliate Designees, as applicable, the execution, delivery or
performance by such Seller of this Agreement or the Transaction Documents or the
consummation by such Seller of the transactions contemplated hereby or thereby,
other than any consent the failure of which to obtain would not have a material
adverse effect. Except for Permitted Liens or as set forth on Schedule 4.4(b),
there are no valid and enforceable preferential purchase rights, rights of first
refusal or similar rights to which any Seller is a party or to which the Assets
are subject that are applicable to the transactions contemplated hereby.

 

4.5                               Contracts.

 

(a)                                 Schedule 4.5(a) sets forth the following
Applicable Contracts in effect as of the Execution Date (each, a “Material
Contract”):

 

(i)                                     all Applicable Contracts for
Indebtedness;

 

(ii)                                  all Applicable Contracts constituting any
hedge or derivative Contract;

 

(iii)                               all Applicable Contracts respecting any
partnership or joint venture;

 

(iv)                              each Applicable Contract with any Affiliates
of Sellers or any officer, manager or director of Sellers or any Affiliates of
Sellers;

 

(v)                                 all operation, maintenance and management
agreements that are material to the operation of the Assets;

 

(vi)                              each Applicable Contract that constitutes a
non-competition agreement, covenant not to compete or any agreement that
purports to restrict, limit or prohibit any line of business in which, the
manner in which, or the locations in which, Sellers conduct business with
respect to the Assets;

 

(vii)                           each Applicable Contract that constitutes a
Hydrocarbon purchase and sale, gathering, transportation, treating, processing
or similar Contract;

 

(viii)                        each Applicable Contract that constitutes a Salt
Water gathering, treating, transportation or disposal agreement;

 

(ix)                              each Applicable Contract for the construction
of a gathering or other pipeline system;

 

(x)                                 any Applicable Contract (A) relating to the
acquisition or disposition of, or granting to any Person a right of first
refusal, first offer or right to purchase, any of the Assets, or (B) by which
any Seller is obligated to sell or lease any of the Real Property Interests to a
Third Party;

 

(xi)                              each Applicable Contract for joint marketing
or development;

 

16

--------------------------------------------------------------------------------


 

(xii)                           each Applicable Contract that constitutes a
plant agreement or operational balancing agreement;

 

(xiii)                        each Applicable Contract that constitutes a
pipeline interconnect or facility operating agreement with respect to all or any
part of the Assets;

 

(xiv)                       each Applicable Contract that constitutes an
operating or similar agreement;

 

(xv)                          any Applicable Contract whereby any Seller may be
required to indemnify any Person, in any material amount, other than any
Executory Contracts and Applicable Contracts entered into in the ordinary course
of business of Sellers (including, for the avoidance of doubt, master services
agreements);

 

(xvi)                       any Applicable Contract for the use or occupancy of
any non-fee, possessory Real Property Interest involving annual payments of more
than $10,000;

 

(xvii)                    any Applicable Contract for the lease of personal
property, whether operating, capital or otherwise, to or from Sellers, involving
annual payments of more than $10,000;

 

(xviii)                 any profit sharing, stock option, stock purchase, stock
appreciation, deferred compensation, or other similar agreement for the benefit
of current or former directors, officers, and employees of Sellers;

 

(xix)                       each Applicable Contract involving remaining
payments by Sellers in excess of $25,000 per year or $100,000 in the aggregate
other than those that can be terminated without penalty upon not more than 60
days’ notice;

 

(xx)                          any Applicable Contract for the employment of any
individual on a full-time, part-time, consulting basis, or providing severance
benefits;

 

(xxi)                       each Applicable Contract relating to any
Intellectual Property rights owned or licensed by Sellers (except for license
agreements of non-customized commercially available off-the-shelf software
subject to “shrink-wrap” or “click-wrap” license agreements); and

 

(xxii)                    each Applicable Contract with any Governmental
Authority.

 

(b)                                 True, correct and complete copies of all
Material Contracts have been delivered by Sellers to Buyer (including all
amendments, supplements or modifications thereto) prior to the Execution Date. 
Each Material Contract to which any Seller is a party constitutes the legal,
valid and binding obligation of such Seller, on the one hand, and, to the
Knowledge of Sellers, the counterparties thereto, on the other hand, and is
enforceable against such Seller in accordance with its terms, subject to
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and similar Laws affecting creditors’ rights generally and subject,
as to enforceability, to general principles of equity (regardless of whether
such enforceability is considered in a Proceeding in equity or at Law).  Except
as set forth on Schedule 4.5(b), none of

 

17

--------------------------------------------------------------------------------


 

Sellers, nor, to the Knowledge of Sellers, any counterparty thereto, is in
default in any material respect under any Material Contract.

 

4.6                               Litigation.

 

(a)                                 Except as set forth on Schedule 4.6 and
except for the Bankruptcy Cases, (i) there is no material Proceeding pending or
threatened in writing or, to the Knowledge of Sellers, orally by any Person (A)
with respect to Sellers that would affect the execution, delivery or
consummation of this Agreement by Sellers, (B) against Sellers with respect to
Sellers’ ownership or operation of the Assets, or (C) to which the Assets are
otherwise subject, or (ii) there are no material Proceedings brought by Sellers
or any of their Affiliates with respect to the Assets.

 

(b)                                 Except as set forth on Schedule 4.6, there
is no Order enjoining Sellers from engaging in or continuing any conduct or
practice, or requiring Sellers to take any material action, in connection with
the ownership, lease, possession, use or operation of the Assets, and none of
Sellers nor any of their respective Affiliates is subject to any outstanding
Order relating to the Assets, other than, in each case, Orders of general
applicability.

 

4.7                               Brokers’ Fees.  None of Sellers nor any of
their respective Affiliates has any liability or obligation to pay any fees or
commissions to any broker, finder or agent with respect to the transactions
contemplated hereby for which Buyer or its Affiliates will become liable or
obligated.

 

4.8                               Taxes.  Except as set forth on Schedule 4.8:

 

(a)                                 all Tax Returns required to be filed by
Sellers with respect to the Assets have been timely filed and all such Tax
Returns are correct and complete in all material respects;

 

(b)                                 all Taxes due and payable by Sellers with
respect to the Assets have been timely paid in full;

 

(c)                                  there are no Liens on any of the Assets
attributable to Taxes other than statutory Liens for Taxes that are not yet due
and payable; and

 

(d)                                 no Proceedings, claims or notices of
deficiency with respect to Taxes based on Sellers’ ownership of the Assets has
been commenced or is presently pending, and Sellers have not received written
notice of any pending claim against it (which remains outstanding) from any
applicable Governmental Authority for the assessment of such Taxes, and to the
Knowledge of Sellers, no such claim has been threatened.

 

4.9                               Compliance with Laws.  Except as set forth on
Schedule 4.9, the ownership and operation of the Assets by Sellers is in
compliance in all material respects with all applicable Laws.  Except as set
forth on Schedule 4.9, Sellers are not in default in any material respect of any
Assigned Permit and the Assigned Permits are all Permits necessary or required
to own and operate the Assets (as currently owned and operated), in all material
respects. Except as disclosed on Schedule 4.9, no notice from any Governmental
Authority or any other Person has been received by Sellers claiming any material
violation of or material non-compliance with any

 

18

--------------------------------------------------------------------------------


 

Assigned Permit or applicable Law with respect to the Assets. None of the Assets
is or has been subject to the jurisdiction of, or would be subject to the
jurisdiction of the Federal Energy Regulatory Commission, including under the
Natural Gas Act (15 U.S.C. Section 717, et seq.), the Natural Gas Policy Act of
1978 (15 U.S.C. Section 3301), the Interstate Commerce Act (42 U.S.C. Section
60502), or the Federal Power Act (16 U.S.C. Section 791a, et seq.).

 

4.10                        Environmental Matters.  Except as set forth on
Schedule 4.10, (a) the Assets and the ownership and operation of the Assets by
Sellers are and, during the relevant time periods specified pursuant to any
applicable statutes of limitations, have been in compliance, in all material
respects, with all Environmental Laws and Environmental Permits; (b) Sellers
possess all material Environmental Permits for the ownership, use, and operation
of the Assets and, to the Knowledge of Sellers, none of such Environmental
Permits is currently subject to cancellation or termination, and such
Environmental Permits may be assigned, transferred or reissued in connection
with the sale of the Assets; (c) none of Sellers nor any of the Assets are
subject to any pending Proceeding related to the Assets alleging any material
noncompliance with, or potential material Liability under, any Environmental Law
and, to the Knowledge of Sellers, no such Proceeding is threatened; (d) Sellers
have not entered into, and is not subject to, any consent order, consent decree,
contractual obligation, compliance order or administrative order with any
Governmental Authority pursuant to any Environmental Law that materially
restricts the future use of any of the Assets or that requires any Remediation
of the Assets; (e) no material quantities of Hazardous Substances have been
released by Sellers at, on, under or from any of the Assets in material
violation of any Environmental Law and Sellers are not subject to any material
Remediation obligation imposed under Environmental Laws; and (f) Sellers have no
environmental studies, audits, assessments, tests or other evaluations in its
possession that are not protected by legal privilege or Third Party
confidentiality restrictions with respect to the Assets that have not been made
available to Buyer.

 

4.11                        Title.  Subject to Permitted Liens, and except as
set forth on Schedule 4.11:

 

(a)                                 No part of the Pipeline System, any Plant or
any SWD Well is located on lands that are not subject to either an Assigned
Permit permitting the Pipeline System, Plant or SWD Well to be located on such
lands covered by the Assigned Permit or a Real Property Interest included in the
Assets;

 

(b)                                 Sellers are not in material breach under any
Applicable Contract under which any Seller holds title to any Real Property
Interest; and

 

(c)                                  Each of the Contracts under which any
Seller holds title to any Real Property Interest constitutes the legal, valid,
binding and enforceable obligation of such Seller and is in full force and
effect in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
Laws relating to or affecting creditors’ rights generally or general principles
of equity (regardless of whether enforcement is sought in a proceeding in equity
or at law); and

 

(d)                                 No event has occurred or, to the Knowledge
of Sellers, no circumstances exist that, with the delivery of notice, the
passage of time or both, would constitute such a

 

19

--------------------------------------------------------------------------------


 

material breach or material default, or permit the termination or modification
of, or acceleration of rent under, any such Contract under which any Seller
holds title to any Real Property Interest.

 

4.12                        Capital Commitments.  Except as set forth on
Schedule 4.12, there are no Contracts or commitments by Sellers to incur capital
expenditures on or after the Closing Date in excess of $250,000 in connection
with the ownership or operation of the Assets.

 

4.13                        Imbalances.  Except as disclosed on Schedule 4.13,
there do not exist, as of the Execution Date, any imbalances (gathering,
processing, transportation or otherwise) that are associated with the Assets
that would require a material payment to any Person and for which Buyer or its
Affiliate Designees could (following consummation of the transactions
contemplated hereby) be responsible.

 

4.14                        Insurance.  A true, correct and complete list of the
insurance policies related to the Business (including policy periods and the
amounts of coverage, limits and deductibles) is attached hereto as Schedule 4.14
(collectively, the “Insurance Policies”).  All of the Insurance Policies are in
full force and effect.  No event has occurred, including the failure by Sellers
to give any notice or information or the delivery of any inaccurate or erroneous
notice or information, which materially limits or impairs the rights of Sellers
under any of the Insurance Policies.  Except as set forth in Schedule 4.14, no
material claim is outstanding under any of the Insurance Policies, and no
carrier of any Insurance Policy has asserted in writing any denial of coverage
of any material claim.  All premiums due with respect to the Insurance Policies
have been paid or otherwise accrued.

 

4.15                        Matters Related to Assets.

 

(a)                                 Except as set forth on Schedule 4.15, all of
the pipelines, facilities, equipment and other tangible assets that constitute
Assets and are owned, leased or used by Sellers in connection with the ownership
and operation of the Assets are (i) in good condition and repair, except for
ordinary wear and tear and ordinary and routine repairs and maintenance
requirements, for Assets of comparable age and usage, (ii) not in need of any
repairs, which, if not made, would materially and adversely affect the integrity
or safety of such Assets and (iii) are suitable for use by Sellers to conduct
the operations and business currently conducted by Sellers with respect to such
Assets.

 

(b)                                 Except as set forth on Schedule 4.15, the
Assets (including the Pipeline System, Plants or SWD Wells) constitute all
assets, properties, rights, privileges and interests of whatever kind or nature,
real or personal or mixed, tangible or intangible, used or necessary to (i)
conduct the operations and business currently conducted by Sellers with respect
to the Assets in a manner consistent with past practices and customs of Sellers,
other than the operations and business conducted with respect to the Excluded
Assets, and (ii) perform the obligations that are required to be performed under
the Assigned Contracts on the date immediately following the Closing Date.

 

4.16                        Throughput Data.  Attached hereto as Schedule 4.16
is historical throughput data and information for the calendar year 2015 and the
first six (6) months of calendar year 2016 relating to the Pipeline System,
Plants or SWD Wells.  Such throughput data and information is

 

20

--------------------------------------------------------------------------------


 

accurate and complete in all material respects with respect to the information
for the applicable period, without representation as to any specific monthly
volume.  Subsequent to June 30, 2016, there have been no material adverse
changes in the volumes of Hydrocarbons (or products or derivatives thereof) or
Salt Water gathered and transported by the Pipeline System, processed in the
Plants or disposed in the SWD Wells.

 

4.17                        Employee Matters.

 

(a)                                 There does not now exist, nor do any
circumstances exist that would reasonably be expected to result in, any material
Liability under Title IV of ERISA, Section 302 of ERISA or Sections 412 and 4971
of the Code, in each case that could reasonably be expected to be a Liability of
Buyer or any of its Affiliates following the Closing.

 

(b)                                 (i) Except as set forth on Schedule 4.17(b),
none of Sellers is a party to any collective bargaining agreement or other labor
union Contract; (ii) no Employee is represented by a union or labor organization
with respect to his or her work for Sellers or their respective Affiliates and,
to the Knowledge of Sellers, no union organizational campaign presently exists
or has existed with respect to any Employees and no request or petition for
union representation has been filed or made; (iii) no material work stoppage,
work slowdown, walk-out, boycott, corporate campaign, sit-in, strike, lock-out,
picket, demonstration, protest or other material labor unrest is threatened by
or with respect to any Employee; and (iv) there are no pending or, to the
Knowledge of Sellers, threatened matters involving Employees, before the
National Labor Relations Board.

 

4.18                        Affiliate Interests.  All Contracts between any
Seller, on the one hand, and (a) any Affiliate of any Seller or (b) any officer,
director or employee of any Seller (any such officer, director, or employee, an
“Insider”), on the other hand, are listed on Schedule 4.18 hereto.

 

4.19                        Intellectual Property.

 

(a)                                 Schedule 4.19(a) hereto sets forth all
material Intellectual Property owned by or licensed to Sellers that is used in
the operation of the Business as currently conducted, including each
jurisdiction of registration for each patent and trademark.  Schedule 4.19(a)
also identifies the name of the record owner of the applicable Intellectual
Property.

 

(b)                                 Except for licenses set forth on Schedule
4.19(b) and licenses of non-customized commercially available off-the-shelf
software subject to “shrink-wrap” or “click-wrap” license agreements, there are
no licenses of Intellectual Property by a third party to Sellers or any of their
Affiliates (including Insiders) that are material to the operation of the
Business as currently conducted by Sellers and their respective Affiliates
(including Insiders).

 

(c)                                  Except as set forth on Schedule 4.19(c),
there are no Contracts, licenses, permissions or other agreements pursuant to
which Sellers have granted any license or other right to use any such Sellers’
Intellectual Property. No claims have been asserted against Sellers by any
Person with respect to the ownership, validity, enforceability or use of any
such Intellectual Property, or challenging or questioning the validity or
effectiveness of any such Intellectual Property in any jurisdiction. To the
Knowledge of Sellers, (i) no Person is infringing upon the Intellectual Property
of Sellers and (ii) the operation of the Business and the use of the

 

21

--------------------------------------------------------------------------------


 

Intellectual Property in the operation of the Business does not infringe upon or
misappropriate the rights of any Person.

 

4.20                        Security Arrangements.  All of the bonds, letters of
credit and guarantees posted by Sellers or their respective Affiliates with
Governmental Authorities or Third Parties and relating to the Assets are
described on Schedule 4.20 (the “Security Arrangements”).

 

4.21                        Disclaimer.  EXCEPT FOR REPRESENTATIONS AND
WARRANTIES SET FORTH IN ARTICLE IV OF THIS AGREEMENT, SELLERS ARE NOT MAKING ANY
OTHER REPRESENTATIONS OR WARRANTIES, WRITTEN OR ORAL, AT COMMON LAW OR STATUTORY
LAW, EXPRESS OR IMPLIED, CONCERNING THE BUSINESS, ASSETS OR LIABILITIES OF
SELLERS. BUYER ACKNOWLEDGES THAT, EXCEPT AS EXPRESSLY PROVIDED IN THIS
AGREEMENT, SELLERS HAVE NOT MADE, AND SELLERS HEREBY EXPRESSLY DISCLAIM AND
NEGATE, AND BUYER HEREBY EXPRESSLY WAIVES ANY REPRESENTATION OR WARRANTY,
WRITTEN OR ORAL, AT COMMON LAW OR STATUTORY LAW, EXPRESS OR IMPLIED, RELATING
TO, AND BUYER HEREBY EXPRESSLY WAIVES AND RELINQUISHES ANY AND ALL RIGHTS,
CLAIMS AND CAUSES OF ACTION AGAINST SELLERS, THEIR AFFILIATES AND THEIR
RESPECTIVE REPRESENTATIVES IN CONNECTION WITH, (a) THE ACCURACY, COMPLETENESS OR
MATERIALITY OF ANY INFORMATION, DATA OR OTHER MATERIALS (WRITTEN OR ORAL)
HERETOFORE FURNISHED TO BUYER AND ITS REPRESENTATIVES BY OR ON BEHALF OF
SELLERS, (b) ANY ESTIMATES OF THE VALUE OF THE ASSETS OR FUTURE REVENUES
GENERATED BY THE ASSETS, (c) THE MAINTENANCE, REPAIR, CONDITION, QUALITY,
SUITABILITY, DESIGN OR MARKETABILITY OF THE ASSETS OR (d) SELLERS’ TITLE TO ANY
OF THE ASSETS. EXCEPT FOR REPRESENTATIONS AND WARRANTIES SET FORTH IN ARTICLE IV
OF THIS AGREEMENT, SELLERS FURTHER DISCLAIM ANY REPRESENTATION OR WARRANTY,
EXPRESS OR IMPLIED, OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE OR
CONFORMITY TO MODELS OR SAMPLES OF MATERIALS OF ANY OF THE ASSETS, IT BEING
EXPRESSLY UNDERSTOOD AND AGREED BY THE PARTIES THAT BUYER SHALL BE DEEMED TO BE
OBTAINING THE ASSETS, IN THEIR PRESENT STATUS, CONDITION AND STATE OF REPAIR,
“AS IS” AND “WHERE IS” WITH ALL FAULTS AND THAT BUYER HAS MADE OR CAUSED TO BE
MADE SUCH INSPECTIONS AS BUYER DEEMS APPROPRIATE WITHOUT RELIANCE ON ANY
REPRESENTATIONS AND WARRANTIES DISCLAIMED AS SET FORTH ABOVE.

 

ARTICLE V
REPRESENTATIONS AND WARRANTIES OF BUYER

 

Buyer hereby represents and warrants to Sellers as of the date hereof and as of
the Closing Date as follows:

 

5.1                               Organization of Buyer.  Buyer is a limited
liability company, duly organized and validly existing under the Laws of
Delaware, is qualified to do business and is in good standing under the Laws of
any jurisdiction where such qualification is necessary, and has all requisite
power and authority to carry on its business as such is now being conducted.

 

22

--------------------------------------------------------------------------------


 

5.2                               Authorization; Enforceability.  Buyer has all
requisite power and authority to execute and deliver this Agreement and each
Transaction Document to which Buyer is a Party, to purchase the Assets on the
terms described herein and to perform all obligations to be performed by Buyer
hereunder and thereunder, and to consummate the transactions contemplated hereby
and thereby.  The execution, delivery and performance of this Agreement and each
Transaction Document to which Buyer is a party and the consummation of the
transactions contemplated hereby and thereby have been duly and validly
authorized and approved by all action required on the part of Buyer, and no
other proceeding on the part of Buyer is necessary to authorize this Agreement
or any of the Transaction Documents to which Buyer is a party. This Agreement
has been, and each of the Transaction Documents will be at or prior to the
Closing, duly authorized, executed and delivered by Buyer and constitutes, and
each of the Transaction Documents when so executed and delivered will
constitute, a valid and legally binding agreement of Buyer, enforceable in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar Laws
relating to or affecting creditors’ rights generally or general principles of
equity (regardless of whether enforcement is sought in a proceeding in equity or
at law).

 

5.3                               No Conflict.  Assuming compliance with the HSR
Act, if applicable, Buyer’s execution and delivery of this Agreement and the
Transaction Documents to which Buyer is a party and the consummation of the
transactions contemplated hereby and thereby by Buyer shall not:

 

(a)                                 conflict with or require the Consent of any
Person under any of the terms, conditions or provisions of the Organizational
Documents of Buyer;

 

(b)                                 violate any provision of any Laws applicable
to Buyer; or

 

(c)                                  in any material respect, conflict with,
result in a breach of, constitute a default under or constitute an event that
with notice or lapse of time, or both, would constitute a default under,
accelerate or permit the acceleration of the performance required by any
material bond, debenture, note, mortgage or indenture to which Buyer is a party
or by which Buyer may be bound.

 

5.4                               Consents and Approvals.  Assuming compliance
with the HSR Act, if applicable, no material Consent is required to be obtained
by Buyer in connection with the execution, delivery or performance by Buyer of
this Agreement or the Transaction Documents or the consummation by Buyer of the
transactions contemplated hereby or thereby.

 

5.5                               Litigation.  There are no (a) Proceedings
pending, or, to Buyer’s knowledge, threatened in writing by any Person against
Buyer or (b) Orders or unsatisfied judgments from any Governmental Authority
binding upon Buyer, except, in each case, as would not reasonably be expected to
have, individually or in the aggregate, a material and adverse effect on Buyer’s
ability to consummate the transactions contemplated by this Agreement and the
Transaction Documents and to perform its obligations hereunder and thereunder.

 

23

--------------------------------------------------------------------------------


 

5.6                               Brokers’ Fees.  Neither Buyer nor any of its
Affiliates has any liability or obligation to pay any fees or commissions to any
broker, finder or agent with respect to the transactions contemplated hereby for
which Sellers will become liable or obligated.

 

5.7                               Financing.  Buyer has, and, on the Closing
Date, shall have all of the funds necessary for the acquisition of the Assets
and the assumption of the Assumed Liabilities pursuant to this Agreement, as and
when needed, and to perform its obligations under this Agreement.

 

5.8                               Independent Evaluation.  Buyer (a) is
experienced in the evaluation, purchase, ownership and operation of Hydrocarbon
gathering, processing and treating assets and is aware of the risks associated
with the purchase, ownership and operation of such assets and interests related
thereto, (b) is capable of evaluating, and hereby acknowledges that it has so
evaluated, the merits and risks of the Assets, ownership and operation thereof
and its obligations hereunder, and (c) is able to bear the economic risks
associated with the Assets, ownership and operation thereof and its obligations
hereunder. In entering into this Agreement and except for the representations
and warranties set forth in Article IV of this Agreement, Buyer acknowledges and
affirms that it has relied and will rely solely on the terms of this Agreement
and the Transaction Documents and upon its independent analysis, evaluation and
investigation of, and judgment with respect to, the business, economic, legal,
tax or other consequences of the transactions contemplated by this Agreement.

 

ARTICLE VI
COVENANTS

 

6.1                               Conduct of Business, Operation of Assets.

 

(a)                                 From the Execution Date until the earlier of
the Closing or the termination of this Agreement in accordance with Article X,
except (i) for Emergency Operations, (ii) for any capital expenditures described
in Schedule 4.12, (iii) actions consented to in writing by Buyer (which consent
shall not be unreasonably withheld, conditioned or delayed), or (iv) required or
prohibited pursuant to a Bankruptcy Court Order or the Bankruptcy Cases,
Sellers, in their capacity as owners of the Assets, shall:

 

(i)                                     operate the Business and maintain the
books of account and Records in the ordinary course of business and confer with
Buyer and its Representatives, as reasonably requested, to report on operational
matters and the general status of ongoing operations;

 

(ii)                                  conduct the Business in compliance with
all applicable Laws, rules and regulations including using their best efforts to
maintain all material Assigned Permits;

 

(iii)                               use commercially reasonable efforts to (A)
preserve the present business operations, organization (including officers and
employees) and goodwill of the Business and (B) preserve the present
relationships with Persons having business dealings with the Business (including
clients, customers and suppliers and service providers);

 

24

--------------------------------------------------------------------------------


 

(iv)                              use commercially reasonable efforts to
maintain, in all materials respects, (A) all of the assets and properties of, or
used by, Sellers and related to the Business in their current condition,
ordinary wear and tear excepted, and (B) all insurance policies currently in
place, or suitable replacements therefor;

 

(v)                                 give written notice to Buyer as soon as is
reasonably practicable of any written notice received or given by Sellers with
respect to any alleged material breach by Sellers or other Person of any
Assigned Contract or Assigned Permit;

 

(vi)                              with respect to Emergency Operations, notify
Buyer of such emergency and the related Emergency Operations as soon as
reasonably practicable;

 

(vii)                           timely pay all Employee’s salaries, wages and
other compensation and employee benefits (subject to obtaining any requisite
approvals of the Bankruptcy Court); and

 

(viii)                        give prompt notice to Buyer of (A) any written
notice of any material damage or any material Casualty to any of the Assets and
(B) any written notice received or made by Sellers of any material claim
asserting any material tort or violation of Law or any new Proceeding, that (in
each case) relates to the Assets.

 

(b)                                 Without limiting the generality or effect of
Section 6.1(a), from the Execution Date until the earlier of the Closing or the
termination of this Agreement in accordance with Article X, except (i) for
Emergency Operations, (ii) for any capital expenditures described in Schedule
4.12, (iii) for actions consented to in writing by Buyer (which shall not be
unreasonably withheld, conditioned or delayed), or (iv) required or prohibited
pursuant to a Bankruptcy Court Order or the Bankruptcy Cases, Sellers, in their
capacity as owner of the Assets, shall not:

 

(A)                               liquidate, dissolve, recapitalize or otherwise
wind up its business as it relates to the Assets;

 

(B)                               materially change its accounting methods,
policies or practices, in each case as it relates to the Assets;

 

(C)                               sell, assign, transfer, suffer any Lien (other
than a Permitted Lien) upon, grant or otherwise dispose of any material Asset or
any material right regarding the Assets to any Person;

 

(D)                               (1) enter into any Applicable Contract that
would be required to be listed on Schedule 4.5(a) as a “Material Contract” if
such Applicable Contract was in existence as of the Execution Date, or (2)
amend, modify or waive, in any material respect, any rights or obligations under
any Material Contract or Executory Contract or terminate any Material Contract
or Executory Contract before the expiration of the terms thereof, other than to
the extent any such Material Contract or Executory Contract terminates pursuant
to its terms;

 

25

--------------------------------------------------------------------------------


 

(E)                                other than for which an adjustment to the
Purchase Price is made pursuant to Section 3.3, incur any Property Expense for
which Buyer or its Affiliates could become liable, or otherwise responsible, for
following the Closing;

 

(F)                                 commence, settle or propose to settle any
Proceedings that would reasonably be expected to negatively impact or materially
diminish the value of the Assets or impair title thereto;

 

(G)                               materially amend or modify any instrument
creating any Real Property Interests or voluntarily release or surrender any
Real Property Interests (other than upon termination of any Contract in
accordance with its terms); or

 

(H)                              agree, whether in writing or otherwise, to do
any of the foregoing.

 

6.2                               Access and Information.

 

(a)                                 From the Execution Date until the earlier of
the Closing or the termination of this Agreement in accordance with Article X,
but subject to the other provisions of this Section 6.2 and obtaining any
required Consents of Third Parties (with respect to which consents Sellers shall
use commercially reasonable efforts to obtain), Sellers shall afford to Buyer
and its Representatives reasonable access, during normal business hours, and
permit same to conduct a reasonable inspection of, all of the offices,
facilities, properties, assets, inventories, and non-privileged books, records,
and documents of Sellers, and will use their commercially reasonable efforts to
furnish Buyer with such additional financial and operating data and other
information relating to the Business, the Assumed Liabilities and the Assets as
Buyer may from time to time reasonably request, including providing access to
any physical or virtual data room and any other access or information provided
to any other potential bidder.  Sellers shall also make available to Buyer and
its Representatives, upon reasonable notice during normal business hours,
Sellers’ personnel knowledgeable with respect to the Assets in order that Buyer
may make such diligence investigation as Buyer considers reasonably necessary or
appropriate.  All investigations and due diligence conducted by Buyer or any of
its Representatives shall be conducted at Buyer’s sole cost, risk and expense
and any conclusions made from any examination done by Buyer or any of its
Representative shall result from Buyer’s own independent review and judgment. 
Buyer shall coordinate Buyer’s and its Representatives’ access rights (including
with respect to Sellers’ personnel) and physical inspections of the Assets with
Sellers and their Representatives to minimize any inconvenience to or
interruption of the conduct of business by Sellers, and Sellers shall have the
right to accompany Buyer and any Representative of Buyer in connection with any
such access rights.  Buyer shall not be authorized to perform sampling of any
environmental media or perform testing or operation of any equipment without
obtaining the applicable Seller’s prior written consent.  Buyer shall, and Buyer
shall cause all of its Representatives to, abide by all Governmental
Authorities’ and Sellers’ safety rules, regulations and operating policies while
conducting Buyer’s due diligence evaluation of the Assets, including any
environmental or other inspection or assessment of the Assets. No information
provided to or obtained by Buyer pursuant to this Section 6.2(a) or otherwise
shall limit or otherwise affect the remedies available

 

26

--------------------------------------------------------------------------------


 

hereunder to Buyer, or the representations or warranties of, or the conditions
to the obligations of, the Parties.  Buyer hereby indemnifies Sellers and their
respective Affiliates and Representatives from and against any and all Damages
(including any injury, loss or damage arising out of such entry that may occur
to Buyer or any Representative of Buyer) caused by Buyer or any Representative
of Buyer during any office visit, field visit, environmental property assessment
or other due diligence activity conducted by Buyer or any Representative of
Buyer with respect to the Assets, REGARDLESS OF ANY CONCURRENT NEGLIGENCE OR
STRICT LIABILITY ON THE PART OF ANY SELLER OR ANY REPRESENTATIVE OF ANY SELLER
AND REGARDLESS OF THE FORM OF CLAIM WHETHER AT COMMON LAW, STRICT LIABILITY,
NEGLIGENCE OR UNDER ANY STATUTE OR REGULATION.

 

(b)                                 The Parties acknowledge and agree that after
the Closing, Sellers, their respective Affiliates, successors to any of Sellers
and their respective Affiliates (including, without limitation, any liquidating
trustee or chapter 7 trustee subsequently appointed to administer Sellers’
bankruptcy estate or any assets that comprised such bankruptcy estate), Sellers’
prepetition lenders and designated agents and representatives thereof (each such
party, an “Access Party” and collectively, the “Access Parties”), may need
access to information or documents or other business records in the control or
possession of Buyer and its Affiliates (whether such records are physical or
electronic, including, without limitation, any records stored on any computer
systems or similar information systems acquired by Buyer pursuant to this
Agreement for one or more purposes, including without limitation: (i) preparing
or filing Tax Returns; (ii) selling, using, monetizing or otherwise disposing of
any Excluded Assets; and (iii) pursuing any Avoidance Actions or other claims or
causes of action of any of Sellers or their bankruptcy estate (other than claims
or causes of action against Buyer).  Buyer shall reasonably cooperate in
connection with, and, during normal business hours, make available for
inspection and copying by such Access Parties or their successors or
representatives, upon prior written request and at their sole cost and expense,
such information, documents, business records and other analogous information
included in the Assets, as reasonably requested by such Access Parties.

 

6.3                               Regulatory Filings.  From the Execution Date
until the Closing, each of Buyer and Sellers shall, and shall cause their
respective Affiliates to, (a) make or cause to be made the filings required of
such Party or any of its Affiliates under any applicable Laws, including the HSR
Act, with respect to the transactions contemplated by this Agreement, and to pay
any fees due of it in connection with such filings, as promptly as is reasonably
practicable and in any event within ten (10) Business Days after the Execution
Date (except for such filings that are customarily made after the assignment of
properties similar to the Assets), (b) cooperate with and assist the other Party
and furnish all information in such Party’s possession that is necessary in
connection with such other Party’s filings and in obtaining the relevant Consent
from the applicable Governmental Authority, (c) use commercially reasonable
efforts to cause the expiration or termination of the notice or waiting periods
under the HSR Act (including requesting early termination thereof) and any other
Laws with respect to the transactions contemplated by this Agreement as promptly
as is reasonably practicable, (d) to the extent permitted under applicable Law,
promptly inform, and provide copies to, the other Party of any communication
from or to, and any proposed understanding or agreement with, any Governmental
Authority in respect of such filings, (e) to the extent permitted under
applicable

 

27

--------------------------------------------------------------------------------


 

Law, consult and cooperate in advance with the other Party prior to making, and
consider in good faith the views of the other Party in connection with, any
analyses, appearances, presentations, memoranda, briefs, arguments and opinions
made or submitted by or on behalf of any Party in connection with all meetings,
actions and proceedings with Governmental Authorities relating to such filings,
and (f) comply, as promptly as is reasonably practicable, with any requests
received by such Party or any of its Affiliates under the HSR Act and any other
Laws for additional information, documents or other materials.  Neither Party
shall participate in any meeting or discussion with any Governmental Authority
with respect to such filings or the transactions contemplated by this Agreement,
or enter into any agreement with any Governmental Authority, unless, to the
extent permitted under applicable Law, it consults with the other Party in
advance and, to the extent permitted by the Governmental Authority, gives the
other Party reasonable prior notice of, and an opportunity to attend and
participate in, such meeting.  Notwithstanding the foregoing, nothing contained
in this Agreement shall be construed so as to require Buyer or Sellers, or any
of their respective Affiliates, without its written consent, to sell, license,
dispose of, hold separate or operate in any specified manner any assets or
businesses of Buyer or Sellers (or to require Buyer or Sellers or any of their
respective Affiliates to agree to any of the foregoing). The obligations of each
party under this Section 6.3 to use commercially reasonable efforts with respect
to antitrust matters shall be limited to compliance with the reporting
provisions of the HSR Act and other applicable Laws and with its obligations
under this Section 6.3.

 

6.4                               Governmental Consents.  Without limiting the
generality of Section 6.3, Sellers and Buyer shall each use their commercially
reasonable efforts to obtain at the earliest practical date all Consents,
waivers, approvals, orders, Permits, authorizations and declarations from, make
all filings with, and provide all notices to, all Governmental Authorities
(including Bankruptcy Court approvals) which are required to consummate, or in
connection with, the transactions contemplated by this Agreement.

 

6.5                               Casualty or Condemnation Loss.  If, after the
Execution Date but prior to the Closing Date, all or any portion of the Assets
is damaged or destroyed by fire or other casualty (a “Casualty”) or is taken in
condemnation or under right of eminent domain (a “Condemnation Proceeding”),
then Buyer shall nevertheless be required to close and Sellers, at Closing,
shall pay to Buyer (or its designee) all sums paid to Sellers by Third Parties
by reason of such Casualty or Condemnation Proceeding with respect to the
affected Assets and shall assign, transfer and set over to Buyer or Buyer’s
designee all of Sellers’ right, title and interest (if any) in recovery
proceeds, unpaid awards and other rights against Third Parties (excluding any
liabilities or claims of or against Sellers or any of their respective
Affiliates and Representatives) arising out of such Casualty or Condemnation
Proceeding with respect to the affected Assets; provided, however, that Sellers
shall reserve and retain (and Buyer shall assign to Sellers) all rights, title,
interests and claims against Third Parties for the recovery of Sellers’ costs
and expenses incurred prior to the Closing in pursuing or asserting any such
insurance claims or other rights against Third Parties or in defending or
asserting rights in connection with such Casualty or Condemnation Proceeding;
provided, further, if the costs and expenses associated with any such Casualty
and/or Condemnation Proceedings exceed (or are likely to exceed), in aggregate,
ten percent (10%) of the Purchase Price, either Party may terminate this
Agreement upon written notice to the other Party prior to Closing.

 

28

--------------------------------------------------------------------------------


 

6.6                               Seller Marks.  Buyer shall obtain no right,
title, interest, license or any other right whatsoever to use the terms “Azure”
or any trademarks, service marks, slogans or logos containing or comprising the
foregoing, or any trademark, service mark, slogan or logo confusingly similar
thereto or dilutive thereof (collectively, the “Seller Marks”).  From and after
the Closing, Buyer agrees (on behalf of itself and its Affiliates) that it shall
(a) cease using the Seller Marks in any manner, directly or indirectly, as
promptly as possible after the Closing and in any event within ninety (90) days
following the Closing Date, and (b) remove, strike over or otherwise obliterate
all Seller Marks from all Assets and all other materials owned, possessed or
used by Buyer or its Affiliates within ninety (90) days following the Closing
Date.  With respect to any Seller Mark that may appear on any of the physical
assets constituting the Assets, Buyer is hereby granted a fully-paid-up,
royalty-free, limited right and license solely to allow Buyer to display or
retain such Seller Mark on such Assets, in the places and in the forms in which
they appear on such Assets at Closing, for ninety (90) days following the
Closing Date.

 

6.7                               Record Retention.  To the extent required by
Law or otherwise, Sellers and Buyer agree that each of them shall use
commercially reasonable efforts to preserve and keep the records held by them
relating to the Business for a period of five (5) years from the Closing Date
and shall make such records and personnel available to the other as may be
reasonably required by such party in connection with, among other things, any
insurance claims by, Actions against or governmental investigations of Sellers
or Buyer or any of their Affiliates or in order to enable Sellers or Buyer to
comply with their respective obligations under this Agreement and each other
agreement, document or instrument contemplated hereby or thereby. In the event
Sellers or Buyer wish to destroy (or permit to be destroyed, including pursuant
to any liquidation or winding up of such Person) such records after that time,
such Party shall first give forty-five (45) days prior written notice to the
other, and such other Party shall have the right, at its option and expense,
upon prior written notice given to such Party within that forty-five (45) day
period, to take possession or make copies of the records within forty-five (45)
days after the date of such notice. This covenant shall survive Closing.

 

6.8                               Bonds, Letters of Credit and Guarantees. 
Buyer acknowledges that none of the Security Arrangements are transferable to
Buyer.  Except to the extent that Buyer will, as of Closing, be covered by the
Security Arrangements of the operators of the applicable Assets, then on or
before the Closing Date, Buyer will obtain, or cause to be obtained in the name
of Buyer, replacements for such Security Arrangements, to the extent such
replacements are necessary to permit the cancellation as of Closing of the
Security Arrangements posted by Sellers and/or their respective Affiliates.  To
the extent cancellation of any Security Arrangement has not occurred as of the
Closing Date, and Sellers waive compliance with this Section 6.8 at Closing,
Buyer shall, after Closing, fully indemnify Sellers and their respective
Affiliates for any claim made by any Third Party in respect of any such Security
Arrangement until such time that such Security Arrangement is terminated. For
the avoidance of doubt, this covenant shall survive the Closing.

 

6.9                               Assigned Permits.  Sellers shall, and shall
cause their respective Affiliates to, take all commercially reasonable actions
necessary or desirable under the applicable Laws with the appropriate
Governmental Authorities to transfer the Assigned Permits to Buyer, and to
assist Buyer in obtaining any other Permits required for the operation and
conduct of the Business or the Assets.  If the applicable Laws require certain
actions to be taken upon or after Closing, Sellers shall take all commercially
reasonable actions necessary or desirable under the applicable

 

29

--------------------------------------------------------------------------------


 

Laws with the appropriate Governmental Authorities to transfer the Assigned
Permits to Buyer as promptly as reasonably practicable after the Closing.  Any
and all fees required by any Governmental Authority or any Person to obtain or
for the transfer of a Permit shall be paid directly by and be the sole
responsibility of Buyer.

 

6.10                        Access to Title Records.  From the date hereof until
Closing, Sellers will make available to Buyer for Buyer’s inspection copies of
all deeds, easements, rights-of-way, leases, surveys, title policies, title
reports and other records in Sellers’ or any of their Affiliates’ possession or
control relating to the title to the Real Property Interests (the “Title
Records”). Sellers will cooperate with Buyer and use its commercially reasonable
efforts to facilitate Buyer’s inspection of the Title Records; provided,
however, that Sellers shall have no obligation to cure, correct or remove, or
cause the cure, correction or removal of, any purported Liens or other title
defects disclosed in the Title Records.

 

6.11                        Post-Closing Confidentiality.  From and after the
Closing, Sellers shall, and shall direct its Representatives and Affiliates to,
keep confidential and not disclose any and all information relating to the
Assets (the “Restricted Information”), and shall not, directly or indirectly,
use such Restricted Information for any purpose, except as and to the extent
permitted by the terms of this Agreement or the Transaction Documents.  The
obligation shall continue indefinitely from the Closing Date and shall not apply
to any information that (a) is in the public domain, (b) is published or
otherwise becomes part of the public domain through no fault of Sellers or any
of their respective Affiliates or (c) becomes available to Sellers or any of
their respective Affiliates on a non-confidential basis from a source that did
not acquire such information (directly or indirectly) on a confidential basis. 
Notwithstanding the foregoing, Sellers may make disclosures required by
applicable Law or as is necessary to enforce this Agreement; provided, however,
that Sellers, to the extent practicable, shall provide Buyer with prompt notice
thereof so that Buyer, at its sole cost and expense, may seek a protective order
or other appropriate remedy or waive compliance with the provisions of this
Section 6.11.  In the event that such protective order or other remedy is not
obtained or Buyer waives compliance with the provisions of this Section 6.11,
Sellers shall or shall cause the Person required to disclose such Restricted
Information to furnish only that portion of the information that such Person is
legally required, and, to the extent practicable, Sellers shall exercise
commercially reasonable efforts to obtain reliable assurance that confidential
treatment is accorded the Restricted Information so furnished.

 

6.12                        Notification of Certain Matters.  Sellers shall give
notice to Buyer as promptly as reasonably practicable upon becoming aware of,
and in any event (x) prior to Closing of (a) any fact, change, condition,
circumstance, event, occurrence or non-occurrence that has caused or is
reasonably likely to cause any representation or warranty in this Agreement made
by Sellers to be untrue or inaccurate in any material respect at any time after
the date hereof and prior to the Closing, (b) any material failure on its part
to comply with or satisfy any covenant, condition or agreement to be complied
with or satisfied by it hereunder, (c) the institution of, written threat or, to
the Knowledge of Sellers, oral threat of institution of any Proceeding against
Sellers related to this Agreement or the transactions contemplated hereby, or
(d) any material theft, damage, condemnation, taking, destruction or Casualty or
Condemnation Proceeding relating to the Assets; and (y) prior to the Sale Order
or the receipt of any proposal from a Third Party for any transaction (or series
of transactions) involving the sale, transfer, lease or other disposition

 

30

--------------------------------------------------------------------------------


 

of, directly or indirectly, including through an asset sale, stock sale, merger,
foreclosure, reorganization or other similar transaction, including pursuant to
a stand-alone plan of reorganization or refinancing, directly or indirectly, all
or a portion of the Assets (or agreement to do any of the foregoing) to a Person
or Persons other than Buyer or to effect any other transaction the consummation
of which would be substantially inconsistent with the terms of this Agreement
(such a transaction, an “Alternative Transaction”), other than the Back-Up Bid;
provided, that the delivery of any notice pursuant to this Section 6.12 shall
not limit or otherwise affect the remedies available hereunder to the Party
receiving such notice, or the representations or warranties of, or the
conditions to the obligations of, the Parties.

 

6.13                        Employee Matters.

 

(a)                                 Promptly after the execution and delivery of
this Agreement, Sellers shall provide Buyer with the contact information for
each then-current Employee.  Additionally, after the Execution Date, Sellers
shall provide Buyer with reasonable access during normal business hours to
additional employee information relating to each Employee, in each case to the
extent permissible under applicable Laws (including any limitations applicable
to medical or any other records) and as necessary in order to assist Buyer in
satisfying its obligations pursuant to this Section 6.13.  At least five (5)
Business Days prior to the Closing, Buyer or its Affiliate may make offers to
hire any of the Employees, subject to any such Employee satisfying Buyer’s
lawful pre-employment screening process and the occurrence of the Closing, with
such offers to become effective on the Closing Date and at base salaries or
hourly rates of pay (as applicable), bonuses and other compensation
opportunities, and employee benefits that are set in Buyer’s sole and absolute
discretion.  For the avoidance of doubt, Buyer shall be under no obligation
whatsoever to hire or offer to hire any or all of the Employees.

 

(b)                                 This Section 6.13 shall be binding upon and
inure solely to the benefit of each of the Parties to this Agreement, and
nothing in this Section 6.13, express or implied, shall confer upon any other
Person any rights or remedies of any nature whatsoever under or by reason of
this Section 6.13.  Nothing contained herein, express or implied, shall be
construed to establish, amend, or modify any benefit plan, program, agreement,
or arrangement.  The Parties acknowledge and agree that the terms set forth in
this Section 6.13 shall not create any right of any employee or any other Person
to any continued employment with Sellers, Buyer or any of their respective
Affiliates or compensation or benefits of any nature or kind whatsoever.

 

6.14                        No Dismissal.  During the period commencing on the
Execution Date and ending on the earlier of (a) the consummation of the
transactions contemplated hereby and (b) the termination of this Agreement
pursuant to Section 10.1, Sellers covenant that, without Buyer’s prior written
consent, none of Sellers nor any of their appointees, Representatives (including
legal counsel), agents, trustees, or other similar Person shall take any action
designed to (i) dismiss the Bankruptcy Cases (including making any request to
the Bankruptcy Court in relation to any such dismissal), or (ii) convert the
Bankruptcy Cases to cases under Chapter 7 of the Bankruptcy Code (including
making any request to the Bankruptcy Court in relation to any such conversion),
in the case of either (i) or (ii), at any time prior to the Closing Date.

 

31

--------------------------------------------------------------------------------


 

6.15                        RESERVED.

 

6.16                        Transition Services; Non-Solicitation.  Sellers and
Buyer shall use commercially reasonable efforts to negotiate in good faith and
enter into a Transition Services Agreement, effective as of the Closing Date,
pursuant to which Sellers and their Affiliates will provide certain services to
Buyer for a period to be mutually agreed by the Parties of up to six (6) months
after the Closing for a monthly fee to be mutually agreed by the Parties. Buyer
agrees that such Transition Services Agreement will contain payment terms that
require prepayment of each month’s services on the first day of such month. 
Buyer agrees that during such mutually agreed period and for twelve (12) months
thereafter, Buyer shall not, without Sellers’ (or their applicable Affiliate’s)
prior written consent, directly or indirectly, (a) solicit, encourage, entice or
induce any employee of Sellers providing such services to terminate his or her
employment or engagement with any Seller or (b) hire any such employee.

 

6.17                        BP Gas Gathering Agreement.

 

(a)                                 From the date of this Agreement through the
date that is six (6) months after Closing, Sellers shall use commercially
reasonable efforts to negotiate and enter into, and Buyer may participate and,
at Sellers’ request, reasonably assist Sellers in negotiating and entering into,
a BP Partial Assignment; provided, however, that nothing in this Agreement shall
be deemed to require Buyer to expend any costs or expenses or make any
commercial concession with respect to any such assistance or participation,
whether before or after the Closing.  If the BP Partial Assignment is not
obtained prior to or at Closing, Buyer shall assume the BP Back-to-Back
Agreement and the BP Back-to-Back Agreement shall continue in full force and
effect in accordance with its terms.

 

(b)                                 Unless the BP Partial Assignment is obtained
prior to Closing, Sellers shall use commercially reasonable efforts to cause the
BP Back-to-Back Agreement to be amended, effective as of the Closing, to afford
Buyer reasonable audit rights of the accounts of (i) Azure Shelby and (ii) Azure
Midstream Energy, LLC related to the BP Gas Gathering Agreement; provided, that
the failure to obtain such amendment shall not be deemed to be a failure of any
of the conditions set forth in Section 7.1 to be satisfied.

 

6.18                        Bankruptcy Deposits.  From and after the Closing,
Buyer shall, at Sellers’ sole cost and expense, reasonably assist, but shall
have no obligation to substitute, Sellers in obtaining the return of any and all
outstanding Bankruptcy Deposits and shall promptly (but no later than three (3)
Business Days following receipt of any such Bankruptcy Deposit) deliver such
Bankruptcy Deposit to the account designated by Sellers or a successor entity,
by wire transfer of same day funds.

 

ARTICLE VII
CONDITIONS TO CLOSING

 

7.1                               Buyer’s Conditions to Closing.  The obligation
of each of Guarantor and Buyer to consummate the transactions contemplated by
this Agreement is subject to the satisfaction of the following conditions, any
one or more of which may be waived in writing by Buyer:

 

32

--------------------------------------------------------------------------------


 

(a)                                 Bankruptcy Approval. The Sale Order shall
have been entered by the Bankruptcy Court and shall be an order not subject to
appeal, or, if an appeal of the Sale Order is pending, the appeal shall not have
stayed the effect of the Sale Order, nor shall the Sale Order be subject to
stay, by an order of the Bankruptcy Court or any other court having jurisdiction
to issue such stay (a “Final Order”) as of the Closing.

 

(b)                                 HSR Act.  To the extent applicable, all
waiting periods (and any extensions thereof) under the HSR Act shall have
expired or otherwise been terminated.

 

(c)                                  Consents.  Sellers shall have obtained or
made any consent, approval, order or authorization of, or registration,
declaration or filing with, any Governmental Authority or other Third Party
required to be obtained or made in connection with the execution and delivery of
this Agreement or the consummation of the transactions contemplated hereby that
is set forth on Schedule 7.1(c).

 

(d)                                 Representations.  (i) Each of Sellers’
representations and warranties contained in Sections 4.1, 4.2, 4.3(a) and 4.7
shall be true and correct in all respects as of the Closing, as if made at and
as of that time (other than such representations and warranties that expressly
address matters only as of a certain date, which need only be true as of such
certain date), and (ii) each of the other representations and warranties of
Sellers contained in Article IV of this Agreement shall be true and correct in
all respects as of the Closing, as if made at and as of that time (other than
such representations and warranties that expressly address matters only as of a
certain date, which need only be true as of such certain date) without giving
effect to the words “material,” or “material adverse effect” contained in such
representations; provided, however, that the condition in this Section
7.1(d)(ii) shall be deemed to have been satisfied so long as any failure of such
representations and warranties to be true and correct, individually or in the
aggregate, would not be reasonably expected to result in a Seller Material
Adverse Effect.

 

(e)                                  Performance.  Sellers shall have performed
or complied in all material respects with all of the covenants and agreements
required by this Agreement to be performed or complied with by Sellers prior to
the Closing.

 

(f)                                   Seller Material Adverse Effect.  From the
Execution Date until the Closing, there shall not have occurred a Seller
Material Adverse Effect.

 

(g)                                  Closing Certificate.  Sellers shall have
delivered (or be ready, willing and able to deliver at Closing) to Buyer a
certificate dated the Closing Date certifying that the conditions specified in
Section 7.1(d), Section 7.1(e) and Section 7.1(f) have been fulfilled.

 

(h)                                 No Order.  No preliminary or permanent
injunction or other Order by a Governmental Authority of competent jurisdiction
restraining, enjoining or otherwise prohibiting the consummation of the
transactions contemplated hereby shall be in effect.

 

(i)                                     Preferential Right Contract. Subject to
Section 2.6 hereof, (i) the preferential purchase right under the Preferential
Right Contract shall have become unenforceable pursuant to the Sale Order, (ii)
the preferential purchase right under the Preferential Right Contract shall have
been waived in writing by BP and no other Person shall have asserted that it is
the beneficiary of a valid and enforceable preferential purchase right with

 

33

--------------------------------------------------------------------------------


 

respect to the Preferential Right Asset; (iii) the time period for exercise of
the valid and enforceable preferential purchase right under the Preferential
Right Contract shall have expired pursuant to its terms without exercise by BP
and no other Person has asserted that it is the beneficiary of a valid and
enforceable preferential purchase right with respect to the Preferential Right
Asset; or (iv) the preferential purchase right under the Preferential Right
Contract shall have been exercised by BP (or any other Person that asserts that
it is the beneficiary of a valid and enforceable preferential purchase right
with respect to the Preferential Right Asset).

 

(j)                                    Deliveries.  Sellers shall have delivered
(or be ready, willing and able to deliver at Closing) the documents and other
items required to be delivered by Seller under Section 8.2.

 

7.2                               Sellers’ Conditions to Closing.  The
obligation of Sellers to consummate the transactions contemplated by this
Agreement is subject to the satisfaction of the following conditions, any one or
more of which may be waived in writing by Sellers:

 

(a)                                 Bankruptcy Approval. The Sale Order
authorizing the sale of the Assets to the Buyer and its Affiliate Designees
shall have been entered by the Bankruptcy Court and shall be a Final Order as of
the Closing.

 

(b)                                 HSR Act.  To the extent applicable, all
waiting periods (and any extensions thereof) under the HSR Act shall have
expired or otherwise been terminated.

 

(c)                                  Representations.  Each of Buyer’s
representations and warranties shall be true and correct in all material
respects as of the Closing, as if made at and as of that time (other than such
representations and warranties that expressly address matters only as of a
certain date, which need only be true and correct in all material respects as of
such certain date) without giving effect to the words “material,” or “material
adverse effect” contained in such representations and warranties.

 

(d)                                 Performance.  Each of Guarantor and Buyer
shall have performed or complied in all material respects with all of the
covenants and agreements required by this Agreement to be performed or complied
with by Buyer prior to the Closing.

 

(e)                                  Closing Certificate.  Buyer shall have
delivered (or be ready, willing and able to deliver at Closing) to Sellers a
certificate dated the Closing Date certifying that the conditions specified in
Sections 7.2(c) and 7.2(d) have been fulfilled.

 

(f)                                   No Order.  No preliminary or permanent
injunction or other Order by a Governmental Authority of competent jurisdiction
restraining, enjoining or otherwise prohibiting the consummation of the
transactions contemplated hereby shall be in effect.

 

(g)                                  Deliveries.  Buyer shall have delivered (or
be ready, willing and able to deliver at Closing) the documents and other items
required to be delivered by Buyer under Section 8.3.

 

34

--------------------------------------------------------------------------------


 

ARTICLE VIII
CLOSING

 

8.1                               Closing.  Upon the terms and subject to the
satisfaction of the conditions contained in this Agreement, the closing
(“Closing”) of the sale and purchase of the Assets contemplated hereby shall
take place at the offices of Vinson & Elkins, LLP, 1001 Fannin Street, Suite
2500, Houston, TX 77002-6760, at 10:00 am, local time, within three (3) Business
Days after the Bankruptcy Court’s entry of the Sale Order and the satisfaction
or waiver of the additional conditions set forth in Sections 7.1 and 7.2 (other
than conditions that by their nature are to be satisfied at Closing, but subject
to the satisfaction or waiver of those conditions at such time), unless another
time, date or place is agreed to in writing by the Parties. The day of Closing
is referred to hereinafter as the “Closing Date.” Except as otherwise expressly
provided herein, all proceedings to be taken and all documents to be executed
and delivered by all parties at the Closing will be deemed to have been taken
and executed simultaneously and no proceedings will be deemed to have been taken
nor documents executed or delivered until all have been taken, executed and
delivered.

 

8.2                               Seller Deliverables.  At the Closing, Sellers
will deliver the following documents and deliverables to Buyer or cause the
following actions to occur:

 

(a)                                 an acknowledgment, duly executed by each
Seller, of the Preliminary Settlement Statement;

 

(b)                                 counterparts, duly executed by each Seller,
of the Assignment, in sufficient number to facilitate recording in the
applicable counties and offices;

 

(c)                                  a certificate, duly executed by each Seller
or the regarded owner of such Seller if such Seller is a disregarded entity, of
non-foreign status in the form attached hereto as Exhibit D;

 

(d)                                 if applicable, a counterpart, duly executed
by each Seller, of the Transition Services Agreement;

 

(e)                                  counterparts, duly executed by each Seller,
of each other Transaction Document that is required by the terms of this
Agreement to be executed and/or delivered by Sellers at the Closing;

 

(f)                                   executed documentation necessary to
transfer title of the Vehicles from each applicable Seller to Buyer or its
Affiliate Designees, as applicable;

 

(g)                                  one or more special warranty deeds or acts
of cash sale, as applicable, duly executed by each Seller, necessary or required
in connection with the conveyance of the Assets set forth on Schedule 8.2(g),
each in substantially the form attached hereto as Exhibit I-1 or Exhibit I-2, as
applicable; and

 

(h)                                 any other forms required by any Governmental
Authority to be executed or delivered on the Closing Date relating to the
conveyance of the Assets to Buyer or the transfer

 

35

--------------------------------------------------------------------------------


 

of operation of the Assets to Buyer or its Affiliate Designees, as applicable,
duly executed by Sellers.

 

8.3                               Buyer Deliverables.  At the Closing, Buyer
will deliver the following documents and deliverables to Sellers or cause the
following actions to occur:

 

(a)                                 payment of the Adjusted Purchase Price, less
the Deposit, to the account designated in the Preliminary Settlement Statement
by Sellers, by wire transfer of same day funds (and cause the Escrow Agent to
deliver the Deposit to Sellers by wire transfer of same day funds);

 

(b)                                 an acknowledgment, duly executed by Buyer,
of the Preliminary Settlement Statement;

 

(c)                                  counterparts, duly executed by Buyer or its
Affiliate Designees, as applicable, of the Assignment, in sufficient number to
facilitate recording in the applicable counties and offices;

 

(d)                                 if applicable, a counterpart, duly executed
by Buyer and the Affiliate Designees, of the Transition Services Agreement; and

 

(e)                                  counterparts, duly executed by Buyer or its
Affiliate Designees, as applicable, of each other Transaction Document that is
required by the terms of this Agreement to be executed and/or delivered by Buyer
at the Closing.

 

ARTICLE IX
BANKRUPTCY MATTERS

 

9.1                               RESERVED.

 

9.2                               Court Approval.  The Parties acknowledge and
agree that the transactions contemplated herein between Sellers and Buyer with
respect to the Assets are subject to the Bankruptcy Court entering the Sale
Order in form and substance acceptable in all respects to the Parties.

 

9.3                               Certain Bankruptcy Undertakings.  Sellers
(subject to Section 9.3(a) below, the Bankruptcy Code, any Bankruptcy Court
Orders and any other restrictions on Sellers by virtue of it being a debtor in
bankruptcy) and Buyer each agree to use commercially reasonable efforts to do
such further acts and things and to execute and deliver such additional
agreements and instruments as may reasonably be required to consummate,
evidence, confirm, or obtain, subject to Buyer’s offer being the highest or
otherwise best offer as determined in accordance with the Bid Procedures Order
at the conclusion of the Sale Process, approval by the Bankruptcy Court of the
Sale Order, the sale of the Assets, the assumption and/or assignment of the
Assigned Contracts, or any other agreement contemplated hereby and the
consummation of the transactions contemplated hereby.  In furtherance of the
foregoing, the Parties hereby agree as follows:

 

36

--------------------------------------------------------------------------------


 

(a)                                 Notwithstanding anything to the contrary set
forth in this Agreement, this Agreement is subject to approval by the Bankruptcy
Court and the consideration by Sellers and the Bankruptcy Court of higher or
better competing bids with respect to an Alternative Transaction. Nothing
contained herein shall be construed to prohibit Sellers and their
Representatives, prior to the Sale Order, from soliciting, considering,
negotiating, agreeing to, or otherwise taking action in furtherance of any such
Alternative Transaction, subject to the terms and conditions of the Bidding
Procedures Order. Sellers and Buyer further acknowledge that, to obtain
Bankruptcy Court approval of the transactions contemplated herein, Sellers must
demonstrate that they have taken reasonable steps to obtain the highest or
otherwise best offer possible for the Assets, and that such demonstration shall
include giving notice of the transactions contemplated by this Agreement to
creditors and other interested parties as ordered by the Bankruptcy Court.

 

(b)                                 Except as required by the Bankruptcy Code,
Bankruptcy Court, and/or the Bid Procedures Order, Buyer will not file any
pleading or take any other action in the Bankruptcy Court with respect to this
Agreement or the consummation of the transactions contemplated hereby that is
inconsistent with performing and carrying out the provisions of this Agreement
in accordance with the terms and subject to the conditions herein.

 

9.4                               Certain Sale Order Matters.  Buyer agrees that
it will promptly take such actions as are reasonably requested by Sellers to
assist in obtaining entry of the Sale Order, including providing such assurances
as the Bankruptcy Court may require as a condition to making a finding of
adequate assurance of future performance by Buyer, including furnishing
affidavits or other documents or information for filing with the Bankruptcy
Court for the purposes, among others, of providing the required assurances of
performance by Buyer under this Agreement and demonstrating that Buyer is a
“good faith” Buyer under Section 363(m) of the Bankruptcy Code and that the
Purchase Price was not controlled by an agreement in violation of Section 363(n)
of the Bankruptcy Code.

 

ARTICLE X
TERMINATION

 

10.1                        Termination.  Notwithstanding anything to the
contrary contained herein, this Agreement may be terminated only as provided in
this Article X. In the case of any such termination, the terminating Party shall
give proper written notice to the other Party specifying the provision pursuant
to which the Agreement is being terminated and with such termination being
effective upon delivery of such notice (or written consent signed by Buyer and
Sellers) or as otherwise expressly provided in the case of Sections 10.1(c)(iii)
and 10.1(d)(iii):

 

(a)                                 by the mutual consent of Buyer and Sellers
as evidenced in a writing signed by each of Buyer and Sellers;

 

(b)                                 pursuant to written notice, by Sellers to
Buyer, or Buyer to Sellers, upon the issuance of a final and non-appealable
Order by a Governmental Authority to restrain, enjoin, or otherwise prohibit the
transfer of the Assets contemplated hereby; it being agreed that the Parties
shall promptly appeal any adverse determination which is appealable (and pursue
such appeal with reasonable diligence); provided, that the right to terminate
this Agreement under this

 

37

--------------------------------------------------------------------------------


 

Section 10.1(b) shall not be available to a Party if such Order was primarily
due to the failure of such Party to perform any of its obligations under this
Agreement;

 

(c)                                  by Buyer, pursuant to written notice to
Sellers:

 

(i)                                     if the Sale Order entered by the
Bankruptcy Court shall have been vacated, or modified or supplemented in a
manner, without Buyer’s prior written consent, that is material and adverse to
Buyer;

 

(ii)                                  if prior to the Closing, (A) the
Bankruptcy Cases are converted into cases under Chapter 7 of the Bankruptcy
Code, (B) the Bankruptcy Cases are dismissed, or (C) if a trustee under Chapter
11 of the Bankruptcy Code is appointed in the Bankruptcy Cases;

 

(iii)                               if (A) Buyer is (1) not in material breach
of this Agreement, and (2) ready and willing to close, (B) the conditions
precedent to Closing set forth in Section 7.2 have been satisfied or waived in
writing by Sellers, and (C) there has been a violation or breach by Sellers of
any representation, warranty, or covenant contained in this Agreement that (x)
would cause any of the conditions set forth in Section 7.1 to not be satisfied
by the Outside Termination Date, (y) has not been waived by Buyer, and (z)
Sellers have failed to cure within ten (10) Business Days following receipt of
notification thereof by Buyer;

 

(iv)                              if Closing has not occurred by the Outside
Termination Date; provided that the right to terminate this Agreement under this
Section 10.1(c)(iv) shall not be available to Buyer if the failure to so close
was primarily due to the failure of Buyer to perform any of its obligations
under this Agreement; or

 

(v)                                 if an Alternative Transaction (including the
Back-Up Bid) has been consummated; provided that such Alternative Transaction
was proposed prior to the date of the Sale Order.

 

(d)                                 by Sellers pursuant to written notice to
Buyer:

 

(i)                                     if the Sale Order entered by the
Bankruptcy Court shall have been stayed or vacated, or modified or supplemented
in a manner, without Sellers’ prior written consent, that is material and
adverse to Sellers;

 

(ii)                                  if prior to the Closing, (A) the
Bankruptcy Cases are, without Sellers’ consent, converted into cases under
Chapter 7 of the Bankruptcy Code or dismissed, or (B) without Sellers’ consent,
a trustee under Chapter 11 of the Bankruptcy Code is appointed in the Bankruptcy
Cases;

 

(iii)                               if (A) Sellers are (1) not in material
breach of this Agreement, and (2) ready and willing to close, (B) the conditions
precedent to Closing set forth in Section 7.1 have been satisfied or waived in
writing by Buyer, and (C) there has been a violation or breach by Buyer of any
representation, warranty, or covenant contained in this Agreement that (x) would
cause any of the conditions set forth in Section 7.2 to not

 

38

--------------------------------------------------------------------------------


 

be satisfied by the Outside Termination Date, (y) has not been waived by
Sellers, and (z) Buyer has failed to cure within ten (10) Business Days
following receipt of notification thereof by Sellers;

 

(iv)                              if Closing has not occurred by the Outside
Termination Date; provided that the right to terminate this Agreement under this
Section 10.1(d)(iv) shall not be available to Sellers if the failure to so close
was primarily due to the failure of Sellers to perform any of their obligations
under this Agreement; or

 

(v)                                 if an Alternative Transaction (including the
Back-Up Bid) has been consummated; provided that such Alternative Transaction
was proposed prior to the date of the Sale Order.

 

(e)                                  by either Party, pursuant to Section 6.5.

 

Each condition set forth in this Section 10.1 pursuant to which this Agreement
may be terminated shall be considered separate and distinct from each other such
condition. If more than one of the termination conditions set forth in this
Section 10.1 are applicable, the applicable Party shall have the right to choose
the termination condition pursuant to which this Agreement is to be terminated.

 

10.2                        Effect of Termination.  If this Agreement is validly
terminated under Section 10.1, except for the provisions of this Section 10.2,
Section 10.3, and Article XII which shall survive termination, this Agreement
shall terminate and have no effect and, subject to this Section 10.2, each Party
shall have no Liability to the other Party hereunder; provided, however, the
Confidentiality Agreement shall not be affected by a termination of this
Agreement. The Parties hereby agree that if this Agreement is terminated:

 

(a)                                 pursuant to Section 10.1(d)(iii), then, upon
such termination, as Sellers’ sole and exclusive remedy, Sellers shall be
entitled to retain the Deposit as liquidated damages free of any claims by Buyer
thereto and Sellers and Buyer shall deliver a joint instruction to the Escrow
Agent causing the disbursement of the Deposit to Sellers within five (5)
Business Days of such termination;

 

(b)                                 pursuant to Section 10.1(a) (unless
otherwise agreed by the Parties), Section 10.1(b), Section 10.1(c)(i), Section
10.1(c)(ii), Section 10.1(c)(iii), Section 10.1(c)(iv), Section 10.1(c)(v),
Section 10.1(d)(i), Section 10.1(d)(ii), Section 10.1(d)(iv), Section 10.1(d)(v)
and Section 10.1(e), then Buyer shall be entitled to the delivery of the
Deposit, free of any claims by Sellers with respect thereto, and Sellers and
Buyer shall deliver a joint instruction to the Escrow Agent causing the
disbursement of the Deposit to Buyer within five (5) Business Days of such
termination.

 

10.3                        Return of Documentation and Confidentiality.  Upon
termination of this Agreement, Buyer shall return to Sellers or shall destroy
all title, engineering, environmental assessments and/or reports, maps and other
information furnished by or on behalf of Sellers to Buyer or its Representatives
or prepared by or on behalf of Buyer or its Representative in connection with
its due diligence investigation of the Assets, in each case, in accordance with
the

 

39

--------------------------------------------------------------------------------


 

Confidentiality Agreement (and subject to such retention rights as are provided
in the Confidentiality Agreement).

 

ARTICLE XI
TAX MATTERS

 

11.1                        Liability for Transfer Taxes.  Any transfer,
documentary, sales, use, stamp, registration and other such Taxes, and all
conveyance fees, recording charges and other fees and charges (including any
penalties and interest) incurred in connection with the consummation of the
transactions contemplated by this Agreement (“Transfer Taxes”) and not
eliminated through the application of Section 1146(a) of the Bankruptcy Code
shall be borne by Sellers.  Sellers and Buyer shall use commercially reasonable
efforts and cooperate in good faith to exempt the sale and transfer of the
Assets from any Transfer Taxes, including under Section 1146(a) of the
Bankruptcy Code.  Sellers will, at their own expense, file all necessary Tax
Returns and other documentation with respect to all Transfer Taxes, and, if
required by applicable law, the Parties will, and will cause their Affiliates
to, join in the execution of any such Tax Returns and other documentation.

 

11.2                        Allocation of Property Taxes.

 

(a)                                 With respect Property Taxes owed with
respect to the Assets, (i) Sellers shall be responsible for all Property Taxes
owed with respect to the Assets for any Tax period ending prior to the Closing
Date (a “Pre-Closing Tax Period”); (ii) Buyer shall be responsible for all
Property Taxes with respect to the Assets for any Tax period beginning on or
after the Closing Date (a “Post-Closing Tax Period”); and (iii) responsibility
for Property Taxes with respect to the Assets for a Straddle Period shall be
allocated between the portion of such Straddle Period ending immediately prior
to the Closing Date and the portion of such Straddle Period beginning on the
Closing Date by prorating each such Property Tax based on the number of days of
such Straddle Period included in the Pre-Closing Tax Period, on the one hand,
and the number of days of such Straddle Period included in the Post-Closing Tax
Period, on the other hand. Sellers shall be liable for the proportionate amount
of such Property Taxes that is attributable to the Pre-Closing Tax Period, and
Buyer shall be liable for the proportionate amount of such Property Taxes that
is attributable to the Post-Closing Tax Period.

 

(b)                                 Upon receipt of any bill for such Property
Taxes, Buyer or Sellers, as applicable, shall present a statement to the other
setting forth the amount of reimbursement to which each is entitled under this
Section 11.2(b) (taking into account any adjustments to the Purchase Price that
were taken into account pursuant to Sections 3.3(a)(ii) and 3.3(b)(i)), with
respect to such Property Taxes, together with such supporting evidence as is
reasonably necessary to calculate the proration amount.  The proration amount
shall be paid by the Party owing it to the other within 10 days after delivery
of such statement.  In the event that Buyer or Sellers make any payment for
which it is entitled to reimbursement under this Section 11.2(b), the applicable
Party shall make such reimbursement promptly but in no event later than 10 days
after the presentation of a statement setting forth the amount of reimbursement
to which the presenting Party is entitled along with such supporting evidence as
is reasonably necessary to calculate the amount of reimbursement.

 

40

--------------------------------------------------------------------------------


 

11.3                        Cooperation on Tax Matters.  Buyer and Sellers shall
cooperate fully with each other, including with respect to the furnishing or
making available during normal business hours of records, personnel (as
reasonably required), books of account, powers of attorney or other materials
necessary or helpful in connection with the preparation of all Tax Returns by
Buyer or Sellers with respect to the Assets, the making of any election relating
to Taxes with respect to the Assets, the preparation for any audit by any taxing
authority with respect to the Assets and the prosecution or defense of any
claim, suit or proceeding relating to any Tax with respect to the Assets or the
Allocation.  Such cooperation shall include the retention of records and
information that are relevant to any such Tax Return or audit, litigation or
other proceeding and making employees available on a mutually convenient basis
to provide additional information and explanation of any material provided under
this Agreement.  The Parties agree to retain all books and records with respect
to Tax matters pertinent to the Assets relating to any Tax period beginning
before the Closing Date until the expiration of the statute of limitations of
the respective Tax periods, and such additional period as necessary for any
administrative or judicial proceedings relating to any proposed assessment, and
to abide by all record retention agreements entered into with any Governmental
Authority.

 

11.4                        Tax Audits.  Sellers shall control any Proceeding
with respect to any Property Taxes or Tax Returns for Property Taxes relating to
any Assets (“Tax Audit”) solely relating to any taxable period ending before the
Closing Date, and Buyer shall control any other Property Tax Audit.  Neither
Party shall settle, compromise or resolve any issue in such Tax Audit in a way
that would adversely affect the other Party without such other Party’s written
consent, which consent such other Party shall not unreasonably withhold, delay
or condition.

 

11.5                        Tax Refunds.  Sellers shall be entitled to any
refund of Property Taxes with respect to the Assets with respect to a
Pre-Closing Tax Period.  Buyer shall be entitled to any refund of Property Taxes
with respect to the Assets with respect to a Post-Closing Tax Period.  Refunds
for a Straddle Period shall be apportioned based on the Property Taxes for such
period that were paid by or on behalf of Buyer and Sellers.  The Parties and
their Affiliates shall reasonably cooperate with the other Party in connection
with obtaining any refund of Taxes as set forth in this Section 11.5.  If a
Party receives a refund to which the other Party is entitled, such recipient
Party shall forward the amount of such refund to the other Party within ten (10)
Business Days after such receipt, net of any costs or expenses incurred by the
recipient Party in procuring such refund.

 

ARTICLE XII
MISCELLANEOUS

 

12.1                        Notices.  Except as expressly set forth to the
contrary in this Agreement, all notices, requests or consents provided for or
permitted to be given under this Agreement must be in writing and will be deemed
to be received (a) if mailed by certified mail, return receipt requested, on the
day such notice is received, and if such day is not a Business Day, on the next
subsequent Business Day, (b) one (1) Business Day after being sent via a
reputable nationwide overnight courier service guaranteeing next business day
delivery, (c) if personally delivered, when received, (d) when delivered by
electronic mail upon confirmation of receipt, or (e) when delivered by
electronic mail if a copy thereof is also delivered in person or by overnight
courier. All notices, requests and consents shall be sent as follows:

 

41

--------------------------------------------------------------------------------


 

If to Sellers, to:

 

c/o Azure Midstream Company, LLC
12377 Merit Drive, Suite 300
Dallas, TX 75251
Attention:  Roy E. Bertolatus, General Counsel
Email:  rbertolatus@azuremidstream.com

 

and

 

c/o Azure Midstream Company, LLC
12377 Merit Drive, Suite 300
Dallas, Texas 75251
Attention:  I. J. “Chip” Berthelot, II, President
Email:  chipb@azuremidstream.com

 

and

 

c/o Azure Midstream Company, LLC
2717 Commercial Center Blvd., Suite E200
Katy, Texas 77494
Attention:  Mandy Bush, CFO
Email:  mbush@azuremidstream.com

 

and (which shall not constitute notice):

 

Vinson & Elkins LLP
2001 Ross Avenue, Suite 3700
Dallas, Texas 75201
Attention:  Michael A. Saslaw
Email:  msaslaw@velaw.com

 

Vinson & Elkins LLP
2001 Ross Avenue, Suite 3700
Dallas, Texas 75201

Attention:  Brad Foxman
Email:  bfoxman@velaw.com

 

Weil Gotshal & Manges, LLP
200 Crescent Court, Suite 300
Dallas, Texas 75201
Attention:  Glenn D. West
Email:  gdwest@weil.com

 

Weil Gotshal & Manges, LLP
767 Fifth Avenue
New York, New York 10153

 

42

--------------------------------------------------------------------------------


 

Attention:  Gary T. Holtzer
Email:  gary.holtzer@weil.com

 

Weil Gotshal & Manges, LLP
767 Fifth Avenue
New York, New York 10153
Attention:  Charles M. Persons Jr.
Email:  charles.persons@weil.com

 

If to Buyer, to:

 

BTA Gathering LLC
1100 Louisiana Street, 10th Floor
Houston, TX 77002
Attention:  Harry P. Weitzel, General Counsel
Email: hweitzel@eprod.com

 

and (which shall not constitute notice):

 

Andrews Kurth Kenyon LLP
600 Travis Street, Suite 4200
Houston, Texas  77002
Attention:  David C. Buck
Email:  dbuck@akllp.com

 

Each Party may change its address by notifying the other Party in writing of
such address change.

 

12.2                        Further Assurances.  Following Closing, each Party
shall, at the reasonable request of the other Party, take such further actions
as are requested and execute any additional documents, instruments or
conveyances of any kind which may be reasonably necessary to further effect the
transactions contemplated by this Agreement and the Transaction Documents;
provided, however, that no such action, document, instrument or conveyance shall
increase a Party’s liability beyond that contemplated by this Agreement.

 

12.3                        Succession and Assignment.  Subject to this
Section 12.3, this Agreement shall be binding upon and inure to the benefit of
the Parties and their respective successors and permitted assigns.  No Party may
assign this Agreement or any rights, interest, obligations or other parts hereof
without the prior written consent of the other Party, which consent and approval
may be denied in such other Party’s sole discretion; provided, that Buyer may
assign this Agreement and any or all rights hereunder (including Buyer’s rights
to purchase the Assets) to any Affiliate of Buyer, as collateral to any Person
from which it has borrowed money or to any Person to which Buyer or any of its
Affiliates proposes to sell all or substantially all of the assets relating to
the Business; provided that any such assignment shall not relieve Buyer of any
of its obligations hereunder. Upon any such permitted assignment, the references
in this Agreement to Buyer shall also apply to any such assignee unless the
context otherwise requires.

 

43

--------------------------------------------------------------------------------


 

12.4                        Rights of Third Parties.  Notwithstanding anything
contained in this Agreement to the contrary, nothing in this Agreement or the
Transaction Documents, expressed or implied, is intended to confer upon any
Person any legal or equitable rights hereunder, other than the Parties or their
successors and permitted assigns.

 

12.5                        Expenses.  Except as otherwise expressly provided
herein, each Party shall bear its own costs and expenses incurred in connection
with this Agreement and the transactions contemplated hereby whether or not such
transactions shall be consummated, including all fees of its legal counsel,
financial advisers and accountants.  All required documentary, filing and
recording fees and expenses in connection with the filing and recording of the
assignments, conveyances or other instruments required to convey title to the
Assets shall be borne by Buyer.

 

12.6                        Counterparts.  This Agreement may be executed in any
number of counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.  Any facsimile or
other electronic copies hereof or signature hereon shall, for all purposes, be
deemed originals.

 

12.7                        Entire Agreement.  This Agreement (together with the
Appendixes, Exhibits and Schedules hereto) and the Transaction Documents and the
Confidentiality Agreement, constitute the entire agreement among the Parties and
supersede any other agreements or representations, whether written or oral, that
may have been made or entered into by or among any of the Parties or any of
their respective Affiliates relating in any way to the transactions contemplated
hereby or the subject matter of this Agreement. Each Party agrees not to assert
that it did not understand it, that it mistakenly signed it, that it signed
under duress or coercion, that it lacks mental or other capacity, that one Party
has discriminated against the other Party in any way or that it has made any
representations or has any understanding or agreement other than as set forth in
this Agreement, which fully recites all agreements the Parties have.

 

12.8                        No Partnership.  This Agreement does not give rise
now or in the future to an agency or partnership relationship among Sellers and
their respective Affiliates, on one hand, and Buyer and its Affiliates, on the
other hand.  It is not the intention of the Parties to form, and nothing in this
Agreement shall be construed as forming, a partnership or joint venture among
Buyer and Sellers.  Each Party agrees that Sellers, on one hand, and Buyer, on
the other hand, have not been, are not and will not be a fiduciary, partner or
joint venturer to the other or to any of Buyer’s or Sellers’ Affiliates, as
applicable, and each Party agrees not to assert that Sellers, on one hand, and
Buyer, on the other hand, have ever acted as a fiduciary with respect to any
aspect of the activities contemplated herein.

 

12.9                        Amendments.  This Agreement may be amended or
modified in whole or in part, and terms and conditions may be waived, only by a
duly authorized agreement in writing which makes reference to this Agreement
executed by each of the Parties.

 

12.10                 Publicity.  All press releases or other public
communications of any nature whatsoever relating to the transactions
contemplated by this Agreement, and the method of the release for publication
thereof, shall be subject to the prior written consent of Buyer and Sellers,
which consent shall not be unreasonably withheld, conditioned or delayed by such
Party; provided, however, that nothing herein shall prevent a Party from
publishing such press releases

 

44

--------------------------------------------------------------------------------


 

or other public communications as is necessary to satisfy such Party’s
obligations at Law or under the applicable rules of any stock or commodities
exchange, and, to the extent reasonably practicable, after consultation with the
other Party and such other Party’s reasonable review and comment.

 

12.11                 Non-Waiver.  No waiver by either Party of any default by
the other Party in the performance of any provision, condition or requirement
herein shall be deemed to be a waiver of, or in any manner release the other
Party from, performance of any other provision, condition or requirement herein,
nor shall such waiver be deemed to be a waiver of, or in any manner a release
of, the other Party from future performance of the same provision, condition or
requirement.  Any delay or omission of either Party to exercise any right
hereunder shall not impair the exercise of any such right, or any like right,
accruing to it thereafter.  The failure of either Party to perform its
obligations hereunder shall not release the other Party from the performance of
such obligations.

 

12.12                 Severability.  If any provision of this Agreement is held
invalid or unenforceable by any court of competent jurisdiction, the other
provisions of this Agreement shall remain in full force and effect.  The Parties
further agree that, if any provision contained herein is, to any extent, held
invalid or unenforceable in any respect under the Laws governing this Agreement,
the Parties shall take any actions necessary to render the remaining provisions
of this Agreement valid and enforceable to the fullest extent permitted by Law
and, to the extent necessary, shall amend or otherwise modify this Agreement to
replace any provision contained herein that is held invalid or unenforceable
with a valid and enforceable provision giving effect to the intent of the
Parties to the greatest extent legally permissible in order that the
transactions contemplated herein are consummated as originally contemplated to
the fullest extent possible.

 

12.13                 Governing Law; Jurisdiction.

 

(a)                                 This Agreement and any claim, controversy or
dispute arising under or related to this Agreement or the transactions
contemplated hereby or the rights, duties and relationship of the Parties shall
be governed by and construed and enforced in accordance with the Laws of the
State of Texas, excluding any conflicts of law, rule or principle that might
refer construction of provisions to the Laws of another jurisdiction.

 

(b)                                 Without limiting any Party’s right to appeal
any order of the Bankruptcy Court, the Parties agree that the Bankruptcy Court
shall have and retain sole jurisdiction over any legal action or proceeding with
respect to this Agreement and Sellers. Each of the Parties irrevocably waives
any objection, including any objection to the laying of venue or based on the
grounds of forum non conveniens, that it may now or hereafter have to the
bringing of any action or proceeding in such jurisdiction in respect of this
Agreement or the transactions contemplated hereby; provided, however, that if
the Bankruptcy Cases have been fully and finally dismissed and/or the Bankruptcy
Court declines jurisdiction, the Parties agree to and hereby unconditionally and
irrevocably submit to the exclusive jurisdiction of the United States District
Court sitting in Houston, Texas. Each of the Parties agrees that a judgment in
any such dispute may be enforced in other jurisdictions by suit on the judgment
or in any other manner provided by law. Each of the Parties hereby consents to
process being served by any Party in any suit,

 

45

--------------------------------------------------------------------------------


 

action or proceeding by the delivery of a copy thereof in accordance with the
provisions of Section 12.1.

 

(c)                                  THE PARTIES AGREE THAT THEY HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY IRREVOCABLY WAIVE THE RIGHT TO TRIAL BY
JURY IN ANY ACTION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH
THIS AGREEMENT, THE TRANSACTION DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY.

 

12.14                 Survival.  The representations and warranties contained
herein and in any certificate or other writing delivered pursuant hereto shall
terminate upon and not survive the Closing and there shall be no liability
thereafter in respect thereof.  Each of the covenants of the Parties hereto
contained in this Agreement shall terminate upon the Closing except to the
extent that performance under such covenant is to take place after Closing, in
which case such covenant shall survive the Closing until the performance or
expiration of such covenant in accordance with this Agreement.

 

12.15                 Specific Performance.  The Parties hereto agree that
irreparable damage would occur if any provision of this Agreement were not
performed in accordance with the terms hereof and that, except as set forth in
Section 10.2(a), the Parties shall be entitled to an injunction or injunctions
to prevent breaches or threatened breaches of this Agreement (without posting
any bond or other undertaking) or to enforce specifically the performance of the
terms and provisions hereof, in addition to any other remedy to which they are
entitled at law or in equity.

 

12.16                 Guaranty.

 

(a)                                 Subject to the conditions and limitations
set forth below, Guarantor hereby absolutely, irrevocably and unconditionally
guarantees, as primary obligor and not as surety, to Sellers and successors
thereof, the due and punctual payment and performance of all obligations of
Buyer and its Affiliate Designees under this Agreement (the guaranty obligations
under this Section 12.16, collectively, the “Guarantied Obligations”).

 

(b)                                 Guarantor guarantees that the Guarantied
Obligations will be duly and punctually paid and fully and completely performed
(in the case of performance, as if Guarantor were the primary obligor) in
accordance with the terms of this Agreement.  If for any reason Buyer or any of
its Affiliate Designees shall fail or be unable duly and punctually to pay or
fully and completely to perform any Guarantied Obligation as and when the same
shall become due or otherwise required, then Guarantor shall, subject to the
terms and conditions of this Agreement, forthwith duly and punctually pay or
fully and completely perform such Guarantied Obligation (in the case of
performance, as if Guarantor was the primary obligor).  Guarantor further agrees
that this guaranty, to the extent it requires the payment of money, constitutes
a guaranty of payment when due and not of collection and is in no way
conditioned or contingent upon any attempt to collect from Buyer or any of its
Affiliate Designees and a separate action or actions may be brought and
prosecuted against Guarantor to enforce this guaranty, irrespective of whether
any action is brought against Buyer or any of its Affiliate Designees or whether
Buyer or any of its Affiliate Designees is joined in any such actions. 
Guarantor’s liability under this

 

46

--------------------------------------------------------------------------------


 

Agreement shall be absolute, unconditional, irrevocable and continuing
irrespective, without limitation, of:

 

(i)                                     any lack of validity or enforceability
of this Agreement as a result of the application of any bankruptcy, insolvency,
moratorium or other similar Laws relating to creditors’ rights and general
principles of equity to Buyer or any of its Affiliate Designees;

 

(ii)                                  any modification, amendment, consent,
extension, forbearance or waiver of or any consent to departure from this
Agreement that may be agreed to by Buyer or any of its Affiliate Designees,
except as may be agreed to by the Parties with respect to this Section 12.16;

 

(iii)                               any action or inaction by Sellers under or
in respect of this Agreement (other than any such action or inaction that
constitutes a failure by Sellers to perform any of their obligations hereunder),
or any failure, lack of diligence, omission or delay on the part of Sellers to
enforce, assert or exercise any right, power or remedy conferred on Sellers in
this Agreement;

 

(iv)                              any merger or consolidation of the Parties or
any other Person into or with any Person, or any sale, lease or transfer of any
of the assets (other than the Assets) of the Parties or any other Person to any
other Person;

 

(v)                                 any change in the ownership of any of the
Parties or any Person; or

 

(vi)                              any other occurrence, circumstance, happening
or event, whether similar or dissimilar to the foregoing and whether foreseen or
unforeseen, which otherwise might constitute a legal or equitable defense or
discharge of the Liabilities of a guarantor or surety or which otherwise might
limit recourse against Guarantor or any other Person, except as may be agreed to
by the Parties.

 

(c)                                  Guarantor hereby unconditionally waives
(i) any and all notices other than notices required to be delivered to Guarantor
under the terms of this Agreement, including promptness, diligence, notice of
acceptance of this Agreement and any other notice with respect to any of the
Guarantied Obligations and this Agreement, (ii) any presentment, demand,
performance, protest, notice of nonpayment as the same pertains to Buyer or any
of its Affiliate Designees, suit or the taking of other action by Sellers
against, and any other notice to, Buyer, any of its Affiliate Designees or
Guarantor or others with respect to any of the Guarantied Obligations, in each
case except as otherwise required under the terms of this Agreement, (iii) any
right to require Sellers to proceed against Buyer or any of its Affiliate
Designees or to exhaust any security held by Sellers or to pursue any other
remedy with respect to any of the Guarantied Obligations, (iv) any defense based
upon an election of remedies by Sellers, unless the same would excuse
performance by Buyer or any of its Affiliate Designees under this Agreement with
respect to any of the Guarantied Obligations and (v) any duty of Sellers to
advise Guarantor of any information known to Sellers regarding Buyer or any of
its Affiliate Designees or their ability to perform under this Agreement with
respect to any of the Guarantied Obligations.  Sellers may at any time, and from
time to time, without notice to, or consent of,

 

47

--------------------------------------------------------------------------------


 

Guarantor and without impairing or releasing the obligations of Guarantor
hereunder, with respect to any of the Guarantied Obligations, (A) agree with
Buyer to make any change in the terms of the Guarantied Obligations, (B) take or
fail to take any action of any kind in respect of any security for the
Guarantied Obligations, (C) exercise or refrain from exercising any rights
against Buyer, any of its Affiliate Designees or others, or (D) compromise or
subordinate the Guarantied Obligations, including any security therefor.  Any
other suretyship defenses are hereby waived by Guarantor with respect to any of
the Guarantied Obligations.

 

(d)                                 The provisions of this Section 12.16 shall
continue to be effective or be reinstated, as the case may be, if (i) at any
time and to the extent that any payment of any of the Guarantied Obligations is
rescinded or must otherwise be returned by the payee thereof upon the
insolvency, bankruptcy, reorganization or similar event of Buyer, any of its
Affiliate Designees or Guarantor, all as though such payment had not been made,
or (ii) the obligations of Guarantor under this Section 12.16 with respect to
any of the Guarantied Obligations are released in consideration of a payment of
money or transfer of property by Buyer, any of its Affiliate Designees or any
other Person and to the extent that such payment, transfer or grant is rescinded
or must otherwise be returned by the recipient thereof upon the insolvency,
bankruptcy, reorganization or similar event of Buyer, any of its Affiliate
Designees, Guarantor or such other Person, all as though such payment, transfer
or grant had not been made.

 

[signature pages follow]

 

48

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF this Agreement has been duly executed and delivered by each
Party as of the date first above written.

 

 

SELLERS

 

 

 

Azure Midstream Partners, LP

 

 

 

By: Azure Midstream Partners GP, LLC,

 

its general partner

 

 

 

 

 

By:

/s/ I.J. “Chip” Berthelot, II

 

Name:

I.J. “Chip” Berthelot, II

 

Title:

President and Chief Executive Officer

 

 

 

 

 

Azure TGG, LLC

 

 

 

 

 

By:

/s/ I.J. “Chip” Berthelot, II

 

Name:

I.J. “Chip” Berthelot, II

 

Title:

President and Chief Executive Officer

 

 

 

 

 

Talco Midstream Assets, Ltd.

 

 

 

 

 

By:

/s/ I.J. “Chip” Berthelot, II

 

Name:

I.J. “Chip” Berthelot, II

 

Title:

President and Chief Executive Officer

 

 

Signature Page
Purchase and Sale Agreement

 

--------------------------------------------------------------------------------


 

 

Azure ETG, LLC

 

 

 

 

 

By:

/s/ I.J. “Chip” Berthelot, II

 

Name:

I.J. “Chip” Berthelot, II

 

Title:

President and Chief Executive Officer

 

 

 

 

 

Marlin Midstream, LLC

 

 

 

 

 

By:

/s/ I.J. “Chip” Berthelot, II

 

Name:

I.J. “Chip” Berthelot, II

 

Title:

President and Chief Executive Officer

 

 

 

 

 

Turkey Creek Pipeline, LLC

 

 

 

 

 

By:

/s/ I.J. “Chip” Berthelot, II

 

Name:

I.J. “Chip” Berthelot, II

 

Title:

President and Chief Executive Officer

 

 

Signature Page
Purchase and Sale Agreement

 

--------------------------------------------------------------------------------


 

 

BUYER:

 

 

 

BTA Gathering LLC

 

 

 

 

 

By:

/s/ A. James Teague

 

Name:

A. James Teague

 

Title:

Chief Executive Officer

 

 

 

 

 

GUARANTOR:

 

 

 

Enterprise Products Operating LLC

 

 

 

 

 

By:

/s/ A. James Teague

 

Name:

A. James Teague

 

Title:

Chief Executive Officer

 

 

Signature Page
Purchase and Sale Agreement

 

--------------------------------------------------------------------------------


 

APPENDIX I

 

DEFINITIONS

 

“Access Party” or “Access Parties” has the meaning provided such terms in
Section 6.2(b).

 

“Accounting Referee” means a neutral nationally recognized United States
accounting firm as is mutually agreed upon by the Parties, together with any
experts such firm may require in order to settle a particular dispute.

 

“Adjusted Purchase Price” has the meaning provided such term in Section 3.1.

 

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly, Controls, is Controlled by or is under common Control with, such
specified Person through one or more intermediaries or otherwise.

 

“Affiliate Designee” means, with respect to Buyer, one or more Affiliates
designated by Buyer in writing to Seller prior to Closing; provided that such
Affiliate shall be a direct or indirect wholly owned subsidiary of Guarantor and
Guarantor’s obligations hereunder shall be applicable to such Affiliate.

 

“Agreement” has the meaning provided such term in the preamble.

 

“Allocation” has the meaning provided such term in Section 3.6.

 

“Alternative Transaction” has the meaning provided such term in Section 6.12.

 

“Applicable Contracts” means all Contracts to which any Seller is a party and by
which the Assets are subject or bound, including all gathering, transportation
and marketing agreements; storage agreements; operating agreements; balancing
agreements; facilities or equipment leases; interconnection agreements; service
and parts agreements; and other similar Contracts to which any Seller is a party
and that primarily relate to any Asset.

 

“Assets” has the meaning provided such term in Section 2.1.

 

“Assignment” means that certain assignment and bill of sale effecting the
assignment of the Assets to and assumption of the Assumed Liabilities by Buyer,
to be entered into at Closing by Sellers and Buyer, substantially in the form of
Exhibit C.

 

“Assigned Contract” has the meaning provided in Section 2.5(a).

 

1

--------------------------------------------------------------------------------


 

“Assigned Permits” has the meaning provided in Section 2.5(c).

 

“Assumed Liabilities” has the meaning provided such term in Section 2.3.

 

“Avoidance Actions” means any and all claims, rights or causes of action of
Sellers arising under the Bankruptcy Code or similar state law claims, including
under Chapter 5 of the Bankruptcy Code or similar state laws, except for any
such actions against Buyer.

 

“Azure” has the meaning provided such term in the preamble.

 

“Azure ETG” has the meaning provided such term in the preamble.

 

“Azure Shelby” has the meaning set forth in the definition of “BP Gas Gathering
Agreement.”

 

“Azure TTG” has the meaning provided such term in the preamble.

 

“Back-Up Bid” has the meaning set forth in the Bid Procedures.

 

“Bankruptcy Case” and “Bankruptcy Cases” have the meanings provided such term in
the preamble.

 

“Bankruptcy Code” has the meaning provided such term in the preamble.

 

“Bankruptcy Court” has the meaning provided such term in the preamble.

 

“Bankruptcy Court Order” means any order, injunction, judgment, decree, ruling
or writ of the Bankruptcy Court.

 

“Bankruptcy Deposits” has the meaning provided such term in Section 2.2(q).

 

“Bid Procedures” means bidding procedures contained in the Bid Procedures Order.

 

“Bid Procedures Order” means the Bankruptcy Court Order attached as Exhibit F
hereto.

 

“BP” has the meaning set forth in the definition of “BP Gas Gathering
Agreement.”

 

“BP Back-to-Back Agreement” means that certain Master Gas Gathering Agreement,
effective as of January 29, 2017, by and between Azure ETG, on the one hand, and
Azure Midstream Energy, LLC and Azure Shelby, on the other hand.

 

2

--------------------------------------------------------------------------------


 

“BP Gas Gathering Agreement” means that certain Gas Gathering Agreement,
effective as of October 19, 2016, by and between Azure Shelby Assets, LLC
(“Azure Shelby”) and BP America Production Company (“BP”).

 

“BP Partial Assignment” means a partial assignment from Azure Shelby (or its
permitted assignee) to Buyer (or its permitted designated Affiliate) of Azure
Shelby’s rights under the BP Gas Gathering Agreement that provides for (a) Buyer
(or its permitted designated Affiliate) to receive Azure Shelby’s dedication of
production from the area set forth on Exhibit J hereto and all other rights
appurtenant thereto, including the right to provide gathering and related
services with respect to such dedication, (b) Buyer (or its permitted designated
Affiliate) to assume all of Azure Shelby’s obligations appurtenant to such
assigned rights, and (c) Buyer and BP to be subject to all other terms and
conditions relating to such dedication of production and gathering and related
services as those set forth under the BP Gas Gathering Agreement (or any other
assignment or amendment, replacement, substitute or alternative Contract between
Buyer (or any of its Affiliates) and BP that would provide Buyer (or any of its
Affiliates) with substantially similar rights and obligations to those provided
for under clauses (a) — (c) above).

 

“Business” means the midstream business and operations of Sellers and their
Affiliates (including gathering, processing, treating and marketing of
Hydrocarbons; the disposal, treating and recycling of water and other substances
generated from the exploration and production of Hydrocarbons; and recovering
and selling oil, condensate and other hydrocarbons accumulated in salt water
disposal wells) located in, or pertaining to, Panola, Harrison, Angelina,
Shelby, San Augustine, Sabine, Nacogdoches and Rusk Counties, Texas and De Soto
and Caddo Parishes, Louisiana, as conducted on the date hereof.

 

“Business Day” means any day that is not a Saturday, Sunday or legal holiday in
the State of Texas and that is not otherwise a federal holiday in the United
States.

 

“Buyer” has the meaning provided such term in the preamble.

 

“Casualty” has the meaning provided such term in Section 6.5.

 

“Claim” has the meaning ascribed by Section 101(5) of the Bankruptcy Code,
including all rights, claims, causes of action, defenses, debts, demands,
damages, offset rights, setoff rights, recoupment rights, obligations, and
liabilities of any kind or nature under contract, at Law or in equity, known or
unknown, contingent or matured, liquidated or unliquidated, and all rights and
remedies with respect thereto.

 

“Closing” has the meaning provided such term in Section 8.1.

 

“Closing Date” has the meaning provided such term in Section 8.1.

 

3

--------------------------------------------------------------------------------


 

“Code” means the Internal Revenue Code of 1986, as amended, and the rules and
regulations promulgated thereunder.

 

“Condemnation Proceeding” has the meaning provided such term in Section 6.5.

 

“Confidentiality Agreement” means that certain Confidentiality and
Non-Disclosure Agreement, dated February 15, 2017, by and between Azure and
Enterprise Products Operating LLC, the sole member of Buyer.

 

“Consent” means any consent to assign, approval or similar restriction held by a
Governmental Authority or other Person that is applicable to the transactions
contemplated hereby (including the transfer of the Assets from Sellers to
Buyer).

 

“Contract” means any contract, agreement, indenture, note, bond, mortgage or
deed of trust, loan, instrument, evidence of Indebtedness, security agreement,
lease, easement, right of way agreement, sublease, license, commitment,
subcontract, or other arrangement, understanding, undertaking, commitment or
obligation, whether written or oral.

 

“Contract and Cure Schedule” has the meaning provided in Section 2.5(a).

 

“Control” means, where used with respect to any Person, the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of such Person, whether through the ownership of voting securities,
by contract or otherwise, and the terms “Controlling” and “Controlled” have
correlative meanings.

 

“Controlled Group Liability” means any and all liabilities (a) under Title IV of
ERISA, (b) under Section 302 of ERISA, (c) under Sections 412 and 4971 of the
Code and (iv) as a result of the failure to comply with the continuation of
coverage requirements of Section 601 et seq. of ERISA and Section 4980B of the
Code.

 

“Cure Amounts” means all amounts, costs, expenses, liabilities and obligations,
including pre-petition monetary liabilities, required to be paid or otherwise
satisfied by the Bankruptcy Court to cure all defaults under the Assigned
Contracts so that they may be assumed by Sellers and assigned to Buyer under
Sections 363 and 365 of the Bankruptcy Code.

 

“Damages” means all Proceedings, claims, demands, awards, damages, penalties,
fines, costs, liabilities, losses, expenses, and fees (whether criminal, civil,
commercial or related to claims for personal injury or death or property damage
and whether accrued or unaccrued or liquidated or unliquidated), including court
costs and attorneys’ and experts’ fees and expenses.

 

“Deposit” has the meaning provided such term in Section 3.2.

 

4

--------------------------------------------------------------------------------


 

“Dollars” and “$” mean the lawful currency of the United States of America.

 

“Emergency Operations” means operations necessary to respond to or alleviate the
eminent or immediate endangerment of (a) the health or safety of any Person or
the environment or (b) the safety or operational condition of any of the Assets.

 

“Employee” means any person employed by a Seller or one of its Affiliates and
whose work responsibility exclusively pertains to managing, operating or
otherwise providing services with respect to the Business or the Assets.

 

“Employee Benefit Plan” means (a) all “employee benefit plans” as defined by
Section 3(3) of ERISA, all specified fringe benefit plans as defined in
Section 6039D of the Code, and all other material bonus, incentive compensation,
deferred compensation, profit sharing, stock option, stock appreciation right,
stock bonus, stock purchase, employee stock ownership, savings, severance,
supplemental unemployment, layoff, salary continuation, retirement, pension,
health, life insurance, dental, disability, accident, group insurance, vacation,
holiday, sick leave, fringe benefit or welfare plan, and any other employee
compensation or benefit plan, agreement, policy, practice, commitment, Contract,
or understanding (whether qualified or nonqualified, written or unwritten), and
any trust, escrow or other agreement related thereto, which currently is
sponsored, established, maintained or contributed to or required to be
contributed by Sellers or for which any Seller has any Liability, contingent or
otherwise, and (b) all “multiemployer plans,” as that term is defined in
Section 4001 of ERISA and all “employee benefit plans” (as defined in
Section 3(3) of ERISA) that are subject to Title IV of ERISA or Section 412 of
the Code which any Seller or any ERISA Affiliate has maintained or contributed
to or been required to contribute to at any time within six (6) years prior to
the Closing Date or with respect to which any Seller or any ERISA Affiliate has
any Liability.

 

“Environmental Law” means any and all Laws in effect as of the Execution Date
pertaining to or regulating pollution, environmental protection, natural
resource damages, conservation of natural resources, wildlife, waste management,
health and safety (to the extent relating to the exposure to Hazardous
Substances), or the use, storage, generation, production, treatment, emission,
discharge, release, Remediation, removal, disposal, or transport of Hazardous
Substances, including but not limited to: the Comprehensive Environmental
Response, Compensation and Liability Act, the Toxic Substances Control Act, the
Federal Water Pollution Control Act (which includes the Federal Clean Water
Act), the Federal Clean Air Act, the Federal Solid Waste Disposal Act (which
includes the Resource Conservation and Recovery Act), the Federal Toxic
Substances Control Act, the Federal Insecticide, Fungicide and Rodenticide Act,
the Safe Drinking Water Act of 1974, the Emergency Planning and Community
Right-to-Know Act of 1986, the Oil Pollution Act of 1990, and similar state and
local laws, each as amended.

 

5

--------------------------------------------------------------------------------


 

“Environmental Permits” means all Permits issued pursuant to or required by
Environmental Laws and necessary for or held in connection with the ownership
and/or operation of the Assets.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“ERISA Affiliate” means each entity that is treated as a single employer with
Sellers for purposes of Code Section 414(b), (c), (m) or (o) or ERISA
Section 4001(b)(1).

 

“Escrow Agent” means Republic Title of Texas, Inc. or such other escrow agent as
is reasonably acceptable to Buyer and Sellers, in its capacity as escrow agent
under the Escrow Agreement.

 

“Escrow Agreement” means that certain escrow agreement to be entered into by
Buyer, Sellers and the Escrow Agent within three (3) Business Days of the
Execution Date in form and substance reasonably acceptable to Buyer and Sellers.

 

“Executory Contract” means any executory Contract or unexpired lease that is
subject to assumption and assignment under Section 365 of the Bankruptcy Code.

 

“Executory Contract List” has the meaning provided such term in Section 2.5(a).

 

“Excluded Assets” has the meaning provided such term in Section 2.2.

 

“Excluded Contract” has the meaning provided in Section 2.5(a).

 

“Excluded Permits” has the meaning provided in Section 2.5(c).

 

“Excluded Liabilities” has the meaning provided such term in Section 2.4.

 

“Execution Date” has the meaning provided such term in the preamble.

 

“Executory Contract List” has the meaning provided in Section 2.5(a).

 

“Final Order” has the meaning provided such term in Section 7.1(a).

 

“GAAP” means generally accepted accounting principles of the United States,
consistently applied.

 

“Governmental Authority” means any federal, state, county, municipal, tribal or
local government or any  regulatory or administrative agency, department,
division, commission, court or arbitral body, or other similar recognized
organization or body of any federal, state, tribal,

 

6

--------------------------------------------------------------------------------


 

county, municipal, or local governmental authority or of any foreign government
or other similar recognized organization or body exercising similar powers or
authority.

 

“Guarantor” has the meaning provided such term in the preamble.

 

“Hazardous Substances” means any substance, waste, or material that is defined,
designated, or listed as a “hazardous substance”, “hazardous waste” or “toxic
substance” under Environmental Laws, and any other chemical, pollutant,
contaminant, substance or waste that is regulated under any Environmental Law,
including naturally occurring radioactive materials, petroleum and petroleum
products or byproducts or Hydrocarbons (including crude oil or any fraction
thereof, natural gas, natural gas liquids, liquefied natural gas or any mixture
thereof), produced water, polychlorinated biphenyls and asbestos.

 

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.

 

“Hydrocarbons” means oil, gas, natural gas liquids, condensate, casinghead gas
and other liquid or gaseous hydrocarbons (or any combination or constituents
thereof).

 

“Indebtedness” of any Person means, without duplication, (a) the principal of
and, accrued and unpaid interest, prepayment premiums or penalties and fees and
expenses in respect of indebtedness of such Person for borrowed money; (b) all
obligations (contingent or otherwise) of such Person issued or assumed as the
deferred purchase price of property, all conditional sale obligations of such
Person and all obligations of such Person under any title retention agreement
(but excluding trade accounts payable incurred in the ordinary and usual course
of business of normal day-to-day operations of the business consistent with past
practice); (c) all capitalized lease obligations; (d) all obligations of the
type referred to in clauses (a) through (c) of any Persons the payment of which
such Person is responsible or liable, directly or indirectly, as obligor,
guarantor, surety or otherwise; and (e) all obligations of the type referred to
in clauses (a) through (d) of other Persons secured by any Lien on any property
or asset of such Person (whether or not such obligation is assumed by such
Person).

 

“Insider” has the meaning provided in Section 4.18.

 

“Insurance Policies” has the meaning set forth in Section 4.14.

 

“Intellectual Property” means all intellectual property rights (whether
registered or unregistered) including:  (a) patents, patent applications,
statutory invention registrations, including reissues, divisions, continuations,
continuations in part, and reexaminations; (b) trademarks, trademark
applications, trademark registrations, trade names, fictitious business names
(d/b/a’s), service marks, service mark applications, service mark registrations,
URL’s

 

7

--------------------------------------------------------------------------------


 

domain names, trade dress, and logos; (c) copyrights and works of authorship in
any media (including computer programs, software, databases and compilations,
files, applications, Internet site content, and documentation and related
items), whether or not registered, copyright registrations, and copyright
applications; and (d) trade secrets and confidential information, including all
source code, know-how, processes, technology, formulae, customer lists,
inventions, and marketing information.

 

“Knowledge” means, with respect to Sellers, the actual knowledge of I. J. “Chip”
Berthelot, II, Mandy Bush, Roy E. Bertolatus, David Garrett, Stanley Overstreet
and Victor Davis, in each case after reasonable inquiry with respect to such
fact or other matter.

 

“Law” means any applicable statute, writ, law, common law, rule, regulation,
ordinance, Order or determination of a Governmental Authority, or any
requirement under the common law.

 

“Lenders” has the meaning provided such term in clause (j) of the definition of
“Permitted Liens.”

 

“Liabilities” means any and all debts, Indebtedness, Liens, losses, damages,
adverse claims, liabilities, fines, penalties, duties, responsibilities and
obligations of any nature whatsoever, whether accrued or fixed, vested, absolute
or contingent, known or unknown, disputed or undisputed, liquidated or
unliquidated, direct or indirect, asserted or unasserted, matured or unmatured,
due or to become due, or determined or determinable, and whether in contract,
tort, strict liability or otherwise, including those arising under any Law,
including any Environmental Law, and including all costs and expenses relating
thereto (including all fees, disbursements and expenses of legal counsel,
experts, engineers and consultants and costs of investigation).

 

“Lien” means any liens, pledges, mortgages, deeds of trust, security interests,
leases, licenses, charges, claims, encroachments, easements or other
encumbrances or defects of any kind, including any right of first offer, right
of first refusal or claim or interest of another Person of any kind or nature,
and including any Contract granting any of the foregoing.

 

“MCF” means one thousand standard cubic feet.

 

“Marlin Midstream” has the meaning provided such term in the preamble.

 

“Material Contract” has the meaning provided such term in Section 4.5(a).

 

“Omitted Contract Order” has the meaning provided in Section 2.5(b).

 

8

--------------------------------------------------------------------------------


 

“Order” means any order, writ, injunction, decree, award, judgment, ruling,
compliance or consent order or decree, settlement agreement, or similar binding
legal agreement issued by or entered into by Sellers with a Governmental
Authority.

 

“Organizational Documents” means any charter, certificate of incorporation,
articles of association, partnership agreements, limited liability company
agreements, bylaws, operating agreements or similar formation or governing
documents, instruments or certificates executed, adopted or filed in connection
with the creation, formation or organization of a Person, including any
amendments thereto.

 

“Outside Termination Date” means May 1, 2017.

 

“Party” or “Parties” has the meaning provided such term in the preamble.

 

“Petition Date” means January 30, 2017.

 

“Permits” means any permit, license, certificate, consent, approval, waiver,
authorization, registration and any similar item issued by any Governmental
Authority or quasi-governmental entity of any kind.

 

“Permitted Liens” means with respect to any Asset:

 

(a)                                 required notices to and filings with a
Governmental Authority in connection with the consummation of the transactions
contemplated by this Agreement;

 

(b)                                 rights reserved to or vested in a
Governmental Authority having jurisdiction to control or regulate such Asset in
any manner whatsoever and all Laws of such Governmental Authorities;

 

(c)                                  Liens for Taxes, assessments and similar
charges that are not yet delinquent or are being contested in good faith by
appropriate proceedings;

 

(d)                                 mechanic’s, materialman’s, carrier’s,
repairer’s, contractor’s and other similar Liens that are not yet delinquent;

 

(e)                                  rights of use, easements, rights-of-way,
permits, licenses, surface leases, sub-surface leases, grazing rights, logging
rights, ponds, lakes, waterways, canals, ditches, reservoirs, equipment,
pipelines, utility lines, railways, streets, roads and structures on, over or
through such Asset, in each case, to the extent the same do not materially
affect or impair the ownership, operation or use of such Asset;

 

9

--------------------------------------------------------------------------------


 

(f)                                   with respect to any Real Property
Interest, all matters of public record, to the extent valid and subsisting;

 

(g)                                  any undetermined or inchoate liens or
charges constituting or securing the payment of expenses that were incurred
incidental to operation or use of such Asset;

 

(h)                                 Assigned Permits, zoning and planning
ordinances and municipal regulations, in each case governing or affecting the
use, occupancy or development of such Asset;

 

(i)                                     Liens arising by, through or under
(i) Buyer or any of its agents or representatives, or (ii) the Third Party owner
of the lands underlying any non-fee Real Property Interest to the extent the
same do not materially affect or impair the ownership, operation or use of any
affected Asset;

 

(j)                                    Liens to be satisfied or released at or
in connection with the Closing, including Liens under that certain Credit
Agreement, dated February 27, 2015, by and among Sellers, Wells Fargo, National
Association, as administrative agent, and other lenders thereto (collectively
the “Lenders); and

 

(k)                                 statutory Liens securing amounts owed on
account of gas purchases, provided that all such Liens securing any purchases
made prior to the Closing will be extinguished through payment by Sellers of the
related Cure Amounts in accordance with the Sale Order.

 

“Person” means any individual, firm, corporation, partnership, limited liability
company, incorporated or unincorporated association, joint venture, joint stock
company, Governmental Authority or other entity of any kind.

 

“Pipeline System” has the meaning provided such term in Section 2.1(a).

 

“Plants” has the meaning provided such term in Section 2.1(b).

 

“Post-Closing Tax Period” has the meaning provided such term in Section 11.2(a).

 

“Pre-Closing Tax Period” has the meaning provided such term in Section 11.2(a).

 

“Preferential Right Amount” means $5,000,000.

 

“Preferential Right Asset” means the gathering facilities described on
Schedule 2.6.

 

“Preferential Right Contract” means that certain Master Gas Gathering Agreement,
dated January 29, 1993, by and between Talco Midstream Assets, Ltd.,
successor-in-interest to

 

10

--------------------------------------------------------------------------------


 

Talco Gas Gathering Company, and BP America Production Company,
successor-in-interest to Amoco Production Company, as amended by that certain
First Amendment to Master Gas Gathering Agreement, effective as of January 1,
2014, as further amended by that certain Second Amendment to Master Gas
Gathering Agreement, effective as of January 1, 2016.

 

“Preliminary Settlement Statement” has the meaning provided such term in
Section 3.5.

 

“Prevailing Bidder” has the meaning set forth in the Bid Procedures Order.

 

“Previously Omitted Contract” has the meaning provided in Section 2.5(b).

 

“Proceeding” means any action, arbitration, audit, cause, complaint, charge,
hearing, inquiry, investigation, litigation, proceeding, review or suit (whether
civil, criminal, administrative, investigative, or informal) commenced, brought,
conducted, or heard by or before any Governmental Authority or arbitrator.

 

“Property Expenses” means all costs and expenses (including (a) costs of
insurance, (b) payments under the instruments creating the Real Property
Interests and other rental payments and (c) capital expenditures) incurred in
connection with the ownership of the Assets and/or the operation and use of the
Assets, but excluding any Taxes.

 

“Property Taxes” means ad valorem, property and similar Taxes (including any
interest, penalties or additional amounts that may be imposed with respect
thereto) attributable to the ownership or operation of the Assets.

 

“Purchase Price” has the meaning provided such term in Section 3.1.

 

“Real Property Interests” has the meaning provided such term in Section 2.1(d).

 

“Records” means all documents, instruments, papers, books and records (including
financial, accounting and, with respect to employees of Sellers hired by Buyer
and to the extent allowed by applicable law, personnel files), books of account,
files and data, software (whether written, recorded or stored on disk, film,
tape or other media, and including all computerized data), catalogs, brochures,
sales literature, marketing, advertising, packaging and promotional material,
certificates and other documents and all other business and other records, in
each case, used in or associated with the ownership of the Assets, including,
without limitation, (a) land and title records (including abstracts of title and
title opinions), (b) contract files, (c) correspondence, (d) maps, operations,
environmental, production and accounting records, (e) facility and engineering
files, (f) environmental, health and safety files, (g) permitting files, (h) all
“job books” that exist as of the Execution Date and that are related to the
Assets and (i) all Assigned Contracts and Assigned Permits.

 

11

--------------------------------------------------------------------------------


 

“Remediation” means any action necessary protect against and/or respond to,
remove, clean up, remediate, investigate, or monitor the release or threatened
release of Hazardous Substances into the environment.

 

“Representatives” means a Person’s directors, officers, employees, agents or
advisors (including attorneys, accountants, auditors, consultants, bankers,
financial advisors and any representatives of those advisors).

 

“Restricted Information” has the meaning provided such term in Section 6.11.

 

“Sale Order” means a Bankruptcy Court Order that approves Sellers’ performance
under this Agreement for the sale to Buyer of the Assets and assignment to Buyer
of the Assumed Liabilities and Assigned Contracts, in a form reasonably
satisfactory to Buyer.

 

“Sale Process” means the procedures for Sellers’ marketing of the Assets to
Persons who may make higher and better offers to acquire such Assets, all as
outlined in the Bid Procedures Order.

 

“Salt Water” means produced water, flowback water and other water and substances
generated from the exploration for and production of hydrocarbons.

 

“Schedules” has the meaning provided in Section 1.2(e).

 

“Security Arrangements” has the meaning provided in Section 4.20.

 

“Seller” or “Sellers” has the meaning provided such term in the preamble.

 

“Seller Marks” has the meaning provided such term in Section 6.6.

 

“Seller Material Adverse Effect” means any change, effect, event, occurrence,
state of facts or development that, individually or in the aggregate, is or
would reasonably be expected to materially adversely affect the Assets or the
value or operation of the Assets, taken as a whole; provided, however, that none
of the following shall be deemed in themselves, either alone or in combination,
to constitute, and none of the following shall be taken into account in
determining whether there has been or will be, a Seller Material Adverse Effect,
except in the case of clause (b) below, to the extent that the Assets are
disproportionately impacted thereby as compared to other similar assets in the
same or similar industries: any adverse change, effect, event, occurrence, state
of facts or development attributable to (a) the announcement or pendency of the
transactions contemplated by this Agreement or the filing or pendency of the
Bankruptcy Cases; (b) conditions affecting the industry in which Sellers
participate that are not unique to Sellers, the U.S. economy as a whole or the
capital markets in general or the markets in

 

12

--------------------------------------------------------------------------------


 

which Sellers operate; (c) compliance with the terms of, or the taking of any
action expressly required by, this Agreement; (d) any change in applicable Law
or the interpretation thereof after the Execution Date; (e) any change in GAAP;
(f) the commencement, continuation or escalation of a war, material armed
hostilities or other material international or national calamity or act of
terrorism directly or indirectly involving the United States of America, or
(g) the failure of Sellers to meet or achieve the results set forth in any
internal projection (provided that the underlying causes of such failures shall
not be so excluded unless such underlying causes are otherwise excluded under
another clause of the definition of “Seller Material Adverse Effect”).

 

“Straddle Period” means any Tax period beginning before and ending on or after
the Closing Date.

 

“SWD Wells” has the meaning provided such term in Section 2.1(c).

 

“Talco Midstream” has the meaning provided such term in the preamble.

 

“Tax” and “Taxes” means (a) all federal, state, local and foreign taxes,
assessments, charges, duties, fees, levies, imposts or other similar charges
imposed by a Governmental Authority, including all income, franchise, margin,
profits, capital gains, capital stock, transfer, gross receipts, sales, use,
transfer, service, occupation, ad valorem, property, excise, severance,
production, utility, transaction, net worth, royalty, windfall profits, premium,
stamp, license, payroll, employment, social security, unemployment, disability,
workers compensation, environmental (including taxes under Code Section 59A),
alternative minimum, add-on, value-added, withholding (including backup
withholding) and other taxes, assessments, charges, duties, fees, levies,
imposts or other similar charges of any kind (whether payable directly or by
withholding and whether or not requiring the filing of a Tax Return), and
(b) all estimated taxes, deficiency assessments, additions to tax, penalties and
interest; and (c) any liability for any item described in clauses (a) or (b),
payable by reason of contract, assumption, transferee or successor liability, as
a result of being a member of a combined, consolidated, or unitary group for any
period, by operation of Law or otherwise, and in each case whether disputed or
otherwise.

 

“Tax Audit” has the meaning provided such term in Section 11.4.

 

“Tax Returns” means any report, return, election, document, estimated Tax
filing, declaration or other filing provided to any Governmental Authority,
including any attachments thereto and amendments thereof, filed or required to
be filed in connection with the determination, assessment, or collection of any
Tax.

 

“Third Party” means any Person other than a Party to this Agreement or an
Affiliate of a Party to this Agreement.

 

13

--------------------------------------------------------------------------------


 

“Transaction Documents” means the documents executed and delivered by the
Parties at the Closing in consummation of the transactions contemplated by this
Agreement and any other Contract or document by and among the Parties that is
expressly agreed by the Parties to constitute a Transaction Document for
purposes of this Agreement.

 

“Transaction Expenses” means all reasonable documented, out-of-pocket fees and
expenses payable to any agent or consultant, including attorneys, brokers,
finders, financial and other advisors and accountants and other fees, costs and
expenses, including fees, costs and expenses relating to environmental
investigations and reports, due diligence, surveys, lien searches, and title
searches, relating to the preparation for, or the discussion, negotiation,
documentation and closing of, the transactions contemplated by this Agreement;
provided, however, that Transaction Expenses shall not include any fees and
expenses associated with the financing of the Purchase Price.

 

“Transfer Tax” or “Transfer Taxes” has the meaning provided such term in
Section 11.1.

 

“Transition Services Agreement” means the transition services agreement between
the Parties, as may be mutually agreed-upon by the Parties prior to Closing.

 

“Treasury Regulations” shall mean the regulations promulgated by the United
States Department of the Treasury pursuant to and in respect of provisions of
the Code.  All references herein to sections of the Treasury Regulations shall
include any corresponding provision or provisions of succeeding, similar,
substitute, proposed or final Treasury Regulations.

 

“Turkey Creek” has the meaning provided such term in the preamble.

 

“United States” means the United States of America.

 

“Vehicles” has the meaning provided in Section 2.1(h).

 

14

--------------------------------------------------------------------------------